Exhibit 10.2
 
EXECUTION COPY
 
 
 
RATE STABILIZATION PROPERTY SERVICING AGREEMENT
 
 
by and between

 
RSB BONDCO LLC,
 
Issuer


 
and


 
BALTIMORE GAS AND ELECTRIC COMPANY,
 
Servicer
 


 
Dated as of June 29, 2007
 

--------------------------------------------------------------------------------


 
 

 
ARTICLE I
DEFINITIONS
       
SECTION 1.01.
Definitions.
1
       
ARTICLE II
APPOINTMENT AND AUTHORIZATION
       
SECTION 2.01.
Appointment of Servicer; Acceptance of Appointment.
2
SECTION 2.02.
Authorization.
2
SECTION 2.03.
Dominion and Control Over the Rate Stabilization Property.
2
       
ARTICLE III
ROLE OF SERVICER
       
SECTION 3.01.
Duties of Servicer.
3
SECTION 3.02.
Servicing and Maintenance Standards.
5
SECTION 3.03.
Annual Reports on Compliance with Regulation AB.
6
SECTION 3.04.
Annual Report by Independent Registered Public Accountants.
6
SECTION 3.05.
Monitoring of Third-Party Collectors.
7
       
ARTICLE IV
 SERVICES RELATED TO TRUE-UP ADJUSTMENTS
       
SECTION 4.01.
True-Up Adjustments.
9
SECTION 4.02.
Limitation of Liability.
14
       
ARTICLE V
THE RATE STABILIZATION PROPERTY
       
SECTION 5.01.
Custody of Rate Stabilization Property Records.
14
SECTION 5.02.
Duties of Servicer as Custodian.
15
SECTION 5.03.
Effective Period and Termination.
16
       
ARTICLE VI
 THE SERVICER
       
SECTION 6.01.
Representations and Warranties of Servicer.
16
SECTION 6.02.
Binding Effect of Servicing Obligations.
18
SECTION 6.03.
Limitation on Liability of Servicer and Others.
19
SECTION 6.04.
BGE Not to Resign as Servicer.
20
SECTION 6.05.
Servicing Compensation.
20
SECTION 6.06.
Compliance with Applicable Requirements of Law.
21

 
i

--------------------------------------------------------------------------------


 
SECTION 6.07.
Access to Certain Records and Information Regarding Rate Stabilization Property.
21
SECTION 6.08.
Appointments.
22
SECTION 6.09.
No Servicer Advances.
22
SECTION 6.10.
Remittances.
22
SECTION 6.11.
Maintenance of Operations.
23
       
ARTICLE VII
DEFAULT
       
SECTION 7.01.
Servicer Default.
23
SECTION 7.02.
Appointment of Successor.
25
SECTION 7.03.
Waiver of Past Defaults.
26
SECTION 7.04.
Notice of Servicer Default.
26
SECTION 7.05.
Cooperation with Successor.
26
       
ARTICLE VIII
INDEMNIFICATION
       
SECTION 8.01.
Servicer’s Indemnification; Release of Claims.
26
       
ARTICLE IX
 MISCELLANEOUS PROVISIONS
       
SECTION 9.01.
Amendment.
28
SECTION 9.02.
Maintenance of Accounts and Records.
29
SECTION 9.03.
Notices.
29
SECTION 9.04.
Assignment.
30
SECTION 9.05.
Limitations on Rights of Others.
30
SECTION 9.06.
Severability.
30
SECTION 9.07.
Separate Counterparts.
30
SECTION 9.08.
Headings.
30
SECTION 9.09.
GOVERNING LAW.
31
SECTION 9.10.
Assignment to Indenture Trustee.
31
SECTION 9.11.
Nonpetition Covenants.
31
SECTION 9.12.
Limitation of Liability.
31

 
ii

--------------------------------------------------------------------------------


 

 
 EXHIBITS AND SCHEDULES
   
Exhibit A
Form of Monthly Servicer’s Certificate
Exhibit B
Form of Certificate of Compliance
Exhibit C
Form of Servicer Certificate
Schedule 4.01(a)
Expected Amortization Schedule
     
 ANNEXES
     Annex I  Servicing Procedures

 
iii

--------------------------------------------------------------------------------


 
This RATE STABILIZATION PROPERTY SERVICING AGREEMENT (this “Agreement”), dated
as of June 29, 2007, is between RSB BONDCO LLC, a Delaware limited liability
company, as issuer (the “Issuer”), and BALTIMORE GAS AND ELECTRIC COMPANY
(“BGE”), a Maryland corporation, as servicer (the “Servicer”).
 
RECITALS
 
WHEREAS, pursuant to the Rate Stabilization Law and the Initial Qualified Rate
Order, BGE, in its capacity as seller (the “Seller”), and the Issuer are
concurrently entering into the Sale Agreement pursuant to which (i) the Seller
is selling and the Issuer is purchasing Initial Rate Stabilization Property
created pursuant to the Rate Stabilization Law and the Initial Qualified Rate
Order, and (ii) the Seller may sell Subsequent Rate Stabilization Property to
the Issuer;
 
WHEREAS, in connection with its ownership of the Rate Stabilization Property,
and in order to collect the associated Qualified Rate Stabilization Charges, the
Issuer desires to engage the Servicer to carry out the functions described
herein (such functions or similar functions currently performed by the Servicer
for itself with respect to its own charges to its residential electric
customers) and the Servicer desires to be so engaged;
 
WHEREAS, the Issuer desires to engage the Servicer to act on its behalf in
submitting True-Up Adjustments to the PSC and the Servicer desires to be so
engaged;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS
 
SECTION 1.01.  Definitions.
 
(a)  Unless otherwise defined herein, capitalized terms used herein shall have
the meanings assigned to them in that certain Indenture (including Appendix A
thereto) dated as of the date hereof between the Issuer and Deutsche Bank Trust
Company Americas, a New York banking corporation, in its capacity as the
indenture trustee (the “Indenture Trustee”) and in its separate capacity as a
securities intermediary (the “Securities Intermediary”), as the same may be
amended, restated, supplemented or otherwise modified from time to time.
 
(b)  All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.
 
(c)  The words “hereof,” “herein,” “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; Section, Schedule, Exhibit, Annex and
Attachment references contained in this Agreement are references to Sections,
Schedules, Exhibits, Annexes and Attachments in or to this Agreement unless
otherwise specified; and the term “including” shall mean “including without
limitation.”
 

--------------------------------------------------------------------------------


 
(d)  The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms.
 
(e)  Non-capitalized terms used herein which are defined in the Utilities Code
shall, as the context requires, have the meanings assigned to such terms in the
Utilities Code, but without giving effect to amendments to the Utilities Code
after the date hereof which have a material adverse effect on the Issuer or the
Holders.
 
ARTICLE II 
APPOINTMENT AND AUTHORIZATION
 
SECTION 2.01.  Appointment of Servicer; Acceptance of Appointment.   The Issuer
hereby appoints the Servicer, and the Servicer hereby accepts such appointment,
to perform the Servicer’s obligations pursuant to this Agreement on behalf of
and for the benefit of the Issuer or any assignee thereof in accordance with the
terms of this Agreement and applicable Requirements of Law.  This appointment
and the Servicer’s acceptance thereof may not be revoked except in accordance
with the express terms of this Agreement.
 
SECTION 2.02.  Authorization.  With respect to all or any portion of the Rate
Stabilization Property, the Servicer shall be, and hereby is, authorized and
empowered by the Issuer to (a) execute and deliver, on behalf of itself and/or
the Issuer, as the case may be, any and all instruments, documents or notices,
and (b) on behalf of itself and/or the Issuer, as the case may be, make any
filing and participate in proceedings of any kind with any Governmental
Authority, including with the PSC.  The Issuer shall execute and deliver to the
Servicer such documents as have been prepared by the Servicer for execution by
the Issuer and shall furnish the Servicer with such other documents as may be in
the Issuer’s possession, in each case as the Servicer may determine to be
necessary or appropriate to enable it to carry out its servicing and
administrative duties hereunder.  Upon the Servicer’s written request, the
Issuer shall furnish the Servicer with any powers of attorney or other documents
necessary or appropriate to enable the Servicer to carry out its duties
hereunder.
 
SECTION 2.03.  Dominion and Control Over the Rate Stabilization
Property.  Notwithstanding any other provision herein, subject to the terms of
the Basic Documents, the Issuer shall have dominion and control over the Rate
Stabilization Property, and the Servicer, in accordance with the terms hereof,
is acting solely as the servicing agent and custodian for the Issuer with
respect to the Rate Stabilization Property and the Rate Stabilization Property
Records.  The Servicer shall not take any action that is not authorized by this
Agreement, that would contravene applicable Requirements of Law, that is not
consistent with its customary procedures and practices, or that shall impair the
rights of the Issuer in the Rate Stabilization Property, in each case unless
such action is required by applicable Requirements of Law.
 
2

--------------------------------------------------------------------------------


 
ARTICLE III
ROLE OF SERVICER
 
SECTION 3.01.  Duties of Servicer.  The Servicer, as agent for the Issuer, shall
have the following duties:
 
(a)  Duties of Servicer Generally.  The Servicer’s duties in general shall
include management, servicing and administration of the Rate Stabilization
Property; obtaining meter reads, calculating usage (including any such usage by
Customers served by a Third-Party Collector), billing, collections and posting
of all payments in respect of the Rate Stabilization Property; responding to
inquiries by Customers, Third-Party Collectors, the PSC, or any other
Governmental Authority with respect to the Rate Stabilization Property;
delivering Bills to Customers or Third-Party Collectors; investigating and
handling delinquencies (and furnishing reports with respect to such
delinquencies to the Issuer), processing and depositing collections and making
periodic remittances; furnishing periodic reports to the Issuer, the Indenture
Trustee and the Rating Agencies; making all filings with the PSC and the
Maryland State Department of Assessments and Taxation and all filings pursuant
to the UCC and taking such other action as may be necessary to perfect the
Issuer’s ownership interests in and the Indenture Trustee’s first priority
lien  on and security interest in the Rate Stabilization Property; making all
filings with the PSC and the Maryland State Department of Assessments and
Taxation and all filings pursuant to the UCC and taking such other action as may
be necessary to perfect and maintain the perfection and first priority of the
Indenture Trustee’s lien on and security interest in all Rate Stabilization Bond
Collateral; selling as the agent for the Issuer as its interests may appear
defaulted or written off accounts in accordance with the Servicer’s usual and
customary practices; taking all necessary action in connection with True-Up
Adjustments as set forth herein; and performing such other duties as may be
specified under the Applicable Qualified Rate Order to be performed by
it.  Anything to the contrary notwithstanding, the duties of the Servicer set
forth in this Agreement shall be qualified in their entirety by applicable
Requirements of Law, as are in effect at the time such duties are to be
performed.  Without limiting the generality of this Section 3.01(a), in
furtherance of the foregoing, the Servicer hereby agrees that it shall also
have, and shall comply with, the duties and responsibilities relating to data
acquisition, usage and bill calculation, billing, customer service functions,
collections, payment processing and remittance set forth in Annex I hereto, as
it may be amended from time to time.  For the avoidance of doubt, the term
“usage” when used herein refers to kilowatt hour consumption.
 
(b)  Reporting Functions.
 
    (i)  Monthly Servicer’s Certificate.  On or before the twenty-fifth calendar
day of each month (or if such day is not a Servicer Business Day, on the
immediately following Servicer Business Day), the Servicer shall prepare and
deliver to the Issuer, the Indenture Trustee and the Rating Agencies a written
report substantially in the form of Exhibit A hereto (a “Monthly Servicer’s
Certificate”) setting forth certain information relating to Estimated QRSC
Collections by the Servicer during the Collection Period immediately preceding
such date; provided, however, that for any month in which the Servicer is
required to deliver a Servicer’s Certificate pursuant to Section 4.01(c)(ii),
the Servicer
 
3

--------------------------------------------------------------------------------


 
shall prepare and deliver the Monthly Servicer’s Certificate no later than the
date of delivery of such Servicer’s Certificate.
 
    (ii)  Notification of Laws and Regulations.  The Servicer shall immediately
notify the Issuer, the Indenture Trustee and the Rating Agencies in writing of
any Requirements of Law hereafter promulgated or published that would reasonably
be expected to have a material adverse effect on the Servicer’s ability to
perform its duties under this Agreement.
 
    (iii)  Other Information.  Upon the reasonable request of the Issuer, the
Indenture Trustee or any Rating Agency, the Servicer shall provide to the
Issuer, the Indenture Trustee or such Rating Agency, as the case may be, any
public financial information in respect of the Servicer, or any material
information regarding the Rate Stabilization Property to the extent it is
reasonably available to the Servicer, as may be reasonably necessary and
permitted by applicable Requirements of Law to enable the Issuer, the Indenture
Trustee or the Rating Agencies to monitor the performance by the Servicer
hereunder.  In addition, so long as any of the Rate Stabilization Bonds of any
Series are outstanding, the Servicer shall provide the Issuer and the Indenture
Trustee, within a reasonable time after written request therefor, any
information available to the Servicer or reasonably obtainable by it that is
necessary to calculate the Qualified Rate Stabilization Charges.
 
    (iv)  Preparation of Reports.  The Servicer shall prepare and deliver such
additional reports as required under this Agreement, including a copy of each
Servicer’s Certificate described in Section 4.01(c)(ii), the annual Certificate
of Compliance described in Section 3.03, and the Annual Accountant’s Report
described in Section 3.04.  In addition, the Servicer shall prepare, procure,
deliver and/or file, or cause to be prepared, procured, delivered or filed, any
reports, attestations, exhibits, certificates or other documents required to be
delivered or filed with the SEC (and/or any other Governmental Authority) by the
Issuer or the Sponsor under the federal securities laws or other applicable
Requirements of Law or in accordance with the Basic Documents, including, but
without limiting the generality of foregoing, filing with the SEC, if
applicable, a copy or copies of (i) the Monthly Servicer’s Certificates
described in Section 3.01(b) (under Form 10-D or any other applicable form),
(ii) the Servicer’s Certificates described in Section 4.01(c)(ii) (under Form
10-D or any other applicable form), (iii) the annual statements of compliance,
attestation reports and other certificates described in Section 3.03, and (iv)
the Annual Accountant’s Report (and any attestation required under Regulation
AB) described in Section 3.04.  In addition, the appropriate officer or officers
of the Servicer shall (in its separate capacity as Servicer) sign any annual
report on Form 10-K (and any other applicable SEC or other reports,
attestations, certifications and other documents), to the extent that the
Servicer’s signature is required by, and consistent with, the federal securities
laws and/or any other applicable Requirements of Law, including Regulation AB.
 
4

--------------------------------------------------------------------------------


 
(c)  Opinions of Counsel.  The Servicer shall deliver to the Issuer and the
Indenture Trustee:
 
    (i)  promptly after the execution and delivery of this Agreement and of each
amendment hereto, promptly after the execution of the Sale Agreement and of each
amendment thereto and on each Subsequent Transfer Date, an Opinion of Counsel
from external counsel of the Servicer either (A) to the effect that, in the
opinion of such counsel, all filings, including filings with the PSC and the
Maryland State Department of Assessments and Taxation and all filings pursuant
to the UCC, that are necessary under the UCC and the Rate Stabilization Law to
fully preserve, protect and perfect the Liens of the Indenture Trustee in the
Rate Stabilization Property have been authorized, executed and filed, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (B) to the effect that, in the opinion of
such counsel, no such action shall be necessary to fully preserve, protect and
perfect such Liens; and
 
    (ii)  within ninety (90) days after the beginning of each calendar year
beginning with the first calendar year beginning more than three (3) months
after the date hereof, an Opinion of Counsel from external counsel of the
Servicer, dated as of a date during such ninety (90)-day period, either (A) to
the effect that, in the opinion of such counsel, all filings, including filings
with the PSC and the Maryland State Department of Assessments and Taxation and
all filings pursuant to the UCC, have been executed and filed that are necessary
under the UCC and the Rate Stabilization Law to fully preserve, protect and
perfect the Liens of the Indenture Trustee in the Rate Stabilization Property,
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given, or (B) to the effect that, in the
opinion of such counsel, no such action shall be necessary to fully preserve,
protect and perfect such Liens.
 
Each Opinion of Counsel referred to in clause (i) or (ii) above shall specify
any action necessary (as of the date of such opinion) to be taken in the
following year to preserve, protect and continue the perfection of such Lien.
 
SECTION 3.02.  Servicing and Maintenance Standards.
 
  On behalf of the Issuer, the Servicer shall (a) manage, service, administer
and make collections in respect of the Rate Stabilization Property with
reasonable care and in material compliance with applicable Requirements of Law,
using the same degree of care and diligence that the Servicer exercises with
respect to similar assets for its own account and, if applicable, for others;
(b) follow customary standards, policies and procedures for the industry in
Maryland in performing its duties as Servicer; (c) use all reasonable efforts,
consistent with its customary servicing procedures, to enforce, and maintain
rights in respect of, the Rate Stabilization Property and to bill and collect
the Qualified Rate Stabilization Charges; (d) comply with all Requirements of
Law applicable to and binding on it relating to the Rate Stabilization Property;
(e) file all PSC notices described in the Rate Stabilization Law and file and
maintain the effectiveness of UCC and Maryland State Department of Assessments
and Taxation filings with respect to the property transferred from time to time
under the Sale Agreement, and (f) take such other action on behalf of the Issuer
to ensure that the Lien of the Indenture Trustee on the Rate Stabilization Bond
 
6

--------------------------------------------------------------------------------


 
Collateral remains perfected and of first priority.  The Servicer shall follow
such customary and usual practices and procedures as it shall deem necessary or
advisable in its servicing of all or any portion of the Rate Stabilization
Property, which, in the Servicer’s judgment, may include the taking of legal
action, at the Issuer’s expense but subject to the priority of payment set forth
in Section 8.02(e) of the Indenture.
 
SECTION 3.03.  Annual Reports on Compliance with Regulation AB.
 
(a)  The Servicer shall deliver to the Issuer, the Indenture Trustee and the
Rating Agencies, on or before the earlier of (a) March 31 of each year,
beginning March 31, 2008, or (b) with respect to each calendar year during which
the Sponsor’s annual report on Form 10-K is required to be filed in accordance
with the Exchange Act and the rules and regulations thereunder, the date on
which the annual report on Form 10-K is required to be filed in accordance with
the Exchange Act and the rules and regulations thereunder, certificates from a
Responsible Officer of the Servicer (i) containing, and certifying as to, the
statements of compliance required by Item 1123 (or any successor or similar
items or rule) of Regulation AB, as then in effect and (ii) containing, and
certifying as to, the statements and assessment of compliance required by Item
1122(a) (or any successor or similar items or rule) of Regulation AB, as then in
effect.
 
(b)  The Servicer shall use commercially reasonable efforts to obtain from each
other party participating in the servicing function any additional
certifications as to the statements and assessment required under Item 1122 or
Item 1123 of Regulation AB to the extent required in connection with the filing
of any annual report on Form 10-K; provided, however, that a failure to obtain
such certifications shall not be a breach of the Servicer’s duties
hereunder.  The parties acknowledge that the Indenture Trustee’s certifications
shall be limited to the Item 1122 certifications described in Exhibit E of the
Indenture.
 
SECTION 3.04.  Annual Report by Independent Registered Public Accountants.
 
(a)  The Servicer, at its own expense in partial consideration of the Servicing
Fee paid to it, shall cause a firm of Independent registered public accountants
(which may provide other services to the Servicer or the Seller) to prepare
annually, and the Servicer shall deliver annually to the Issuer, the Indenture
Trustee and the Rating Agencies on or before the earlier of (a) March 31 of each
year, beginning March 31, 2008, or (b) with respect to each calendar year during
which the Sponsor’s annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rules and regulations thereunder, the
date on which the annual report on Form 10-K is required to be filed in
accordance with the Exchange Act and the rule and regulations thereunder, a
report addressed to the Servicer (the “Annual Accountant’s Report”) to the
effect that such firm has performed certain procedures, agreed between the
Servicer and such accountants, in connection with the Servicer’s compliance with
its obligations under this Agreement during the preceding twelve (12) months
ended December 31 (or, in the case of the first Annual Accountant’s Report to be
delivered on or before March 31, 2008, the period of time from the date of this
Agreement until December 31, 2007), identifying the results of such procedures
and including any exceptions noted.  In the event that the accounting firm
 
6

--------------------------------------------------------------------------------


 
providing such report requires the Indenture Trustee to agree or consent to the
procedures performed by such firm, the Issuer shall direct the Indenture Trustee
in writing to so agree; it being understood and agreed that the Indenture
Trustee will deliver such letter of agreement or consent in conclusive reliance
upon the direction of the Issuer, and the Indenture Trustee will not make any
independent inquiry or investigation as to, and shall have no obligation or
liability in respect of the sufficiency, validity or correctness of such
procedures.
 
(b)  The Annual Accountant’s Report shall also indicate that the accounting firm
providing such report is independent of the Servicer in accordance with the
Rules of the Public Company Accounting Oversight Board, and shall include the
attestation report required under Item 1122(b) of Regulation AB (or any
successor or similar items or rule), as then in effect.
 
SECTION 3.05.  Monitoring of Third-Party Collectors.
 
  From time to time, until the Retirement of the Rate Stabilization Bonds, the
Servicer shall, in accordance with the Servicing Standard, take all actions with
respect to Third-Party Collectors required to be taken by the Servicer as set
forth, if applicable, in any agreement with the Servicer and applicable
Requirements of Law in effect from time to time and implement such additional
procedures and policies as are necessary to ensure that the obligations of all
Third-Party Collectors in connection with Qualified Rate Stabilization Charges
are properly enforced in accordance with, if applicable, the terms of any
agreement with the Servicer and applicable Requirements of Law in effect from
time to time.  Such procedures and policies shall include the following:
 
(a)  Maintenance of Records and Information.  In addition to any actions
required by applicable Requirements of Law, the Servicer shall:
 
    (i)  maintain adequate records for promptly identifying and contacting each
Third-Party Collector;
 
    (ii)  maintain records of end-user Customers which are billed by Third-Party
Collectors to permit prompt transfer of billing responsibilities in the event of
default by such Third-Party Collectors;
 
    (iii)  maintain adequate records for enforcing compliance by all Third-Party
Collectors with their obligations with respect to Qualified Rate Stabilization
Charges, including compliance with all Remittance Requirements, TPC Credit
Requirements and TPC Deposit Requirements; and
 
    (iv)  provide to each Third-Party Collector such information necessary for
such Third-Party Collector to confirm the Servicer’s calculation of Qualified
Rate Stabilization Charges and remittances, including, if applicable, Charge-Off
amounts.
 
The Servicer shall update the records described above no less frequently than
quarterly.
 
(b)  Credit and Collection Policies.  The Servicer shall, to the fullest extent
permitted under applicable Requirements of Law, impose such terms with respect
to credit and collection policies applicable to Third-Party Collectors as may be
reasonably necessary to
 
7

--------------------------------------------------------------------------------


 
prevent the then-current rating of the Rate Stabilization Bonds of any Series
from being downgraded, withdrawn or suspended.  The Servicer shall, in
accordance with and to the extent permitted by applicable Requirements of Law,
include and impose the above-described terms in all instances in which BGE or
Third-Party Collectors issue single bills to BGE’s Customers that include
Qualified Rate Stabilization Charges.  The Servicer shall periodically review
the need for modified or additional terms based upon, among other things, (i)
the relative amount of QRSC Payments received from Customers or through
Third-Party Collectors relative to the Periodic Billing Requirement, (ii) the
historical payment and default experience of Customers and each Third-Party
Collector and (iii) such other credit and collection policies to which the
Customers and Third-Party Collectors are, or may become, subject.
 
(c)  Monitoring of Performance and Payment by Third-Party Collectors.  In
addition to any actions required by applicable Requirements of Law, the Servicer
shall undertake to do the following:
 
    (i)  The Servicer shall require each Third-Party Collector to pay all
Qualified Rate Stabilization Charges (less an allowance for Charge-Offs) billed
to such Third-Party Collector in accordance with the provisions of any
applicable Requirements of Law (whether or not disputed).  The Servicer shall
monitor compliance by each Third-Party Collector with all Remittance
Requirements, TPC Credit Requirements and TPC Deposit Requirements and take
prompt action to enforce such requirements.
 
    (ii)  Where a Third-Party Collector is responsible for billing the
Customers, the Servicer shall, consistent with its customary billing practices,
bill each Applicable Third-Party Collector no less frequently than the billing
cycle otherwise applicable to such Customers.
 
    (iii)  The Servicer shall work with Third-Party Collectors to resolve any
disputes using the dispute resolution procedures established by applicable
Requirements of Law, in accordance with the Servicing Standard.
 
(d)  Enforcement of Third-Party Collector Obligations.  The Servicer
shall  ensure that each Third-Party Collector remits all QRSC Payments which it
is obligated to remit to the Servicer.  In the event of any default by any
Third-Party Collector, the Servicer shall enforce all rights set forth in and
take all other steps permitted by any applicable Requirements of Law as it
determines, in accordance with the Servicing Standard, are reasonably necessary
to ensure the prompt payment of QRSC Payments by such Third-Party Collector and
to preserve the rights of the Holders with respect thereto, including, where
appropriate, terminating the right of any Third-Party Collector to bill and
collect Qualified Rate Stabilization Charges or petitioning the PSC to impose
such other remedies or penalties as may be available under the
circumstances.  Any agreement entered into between the Servicer and a defaulted
Third-Party Collector will be limited to the terms of this Agreement and will
satisfy the Rating Agency Condition.  In the event the Servicer has actual
knowledge that a Third-Party Collector is in default, including due to the
downgrade by the Rating Agencies of any party providing credit support for such
Third-Party Collector, the Servicer shall promptly notify a Responsible Officer
 
9

--------------------------------------------------------------------------------


 
of the Indenture Trustee in writing of the same and, shall, if applicable,
instruct the Indenture Trustee either to:
 
    (i)  withdraw from such Third-Party Collector’s TPC Deposit Account and
deposit into the applicable Collection Accounts the lesser of (x) the amount of
cash on deposit in such TPC Deposit Account and (y) the amount of any Qualified
Rate Stabilization Charges then due and payable by such Third-Party Collector;
or
 
    (ii)  make demand under any letter of credit, guarantee or other credit
support up to the lesser of (x) the amount of such letter of credit, guarantee
or other credit support and (y) the amount of any Qualified Rate Stabilization
Charges then due and payable by such Third-Party Collector, and deposit the
amounts received, if any, as a result of such demand into the applicable
Collection Accounts.
 
The Indenture Trustee shall, within two (2) Business Days of receipt of such
written notice, withdraw such funds from the TPC Deposit Account or make demand
under such credit support, as applicable, and deposit such funds withdrawn or
received, as applicable, into the applicable Collection Accounts.
 
(e)  Maintenance of TPC Deposit Accounts.  The Servicer shall cause the entity
acting as Indenture Trustee to maintain one or more TPC Deposit Accounts as
described in Section 8.02(g) of the Indenture.  The Servicer shall provide
written direction to the Indenture Trustee regarding the allocation and release
of funds on deposit in the TPC Deposit Accounts, as permitted or required by the
Indenture, this Agreement, or any applicable Requirements of Law.  The Indenture
Trustee shall be entitled to conclusively rely on any such written directions
from the Servicer.  The Servicer will seek and use reasonable best efforts to
obtain, from any Third-Party Collector which wishes to satisfy its credit
support requirements by making a deposit to a TPC Deposit Account, a written
security agreement stating that (i) by making such deposit the Third-Party
Collector has granted a security interest in such deposit in favor of the
Indenture Trustee, and (ii) the Indenture Trustee, in holding such deposit as
collateral, will have the rights and remedies of a secured party under Article 9
of the UCC with respect to such collateral, and the Servicer will promptly
forward any such agreement to the Indenture Trustee.
 
(f)  Affiliated Third-Party Collectors.  In performing its obligations under
this Section 3.05, the Servicer shall deal with any Third-Party Collectors which
are Affiliates of the Servicer on terms which are no more favorable in the
aggregate to such affiliated Third-Party Collector than those used by the
Servicer in its dealings with Third-Party Collectors that are not Affiliates of
the Servicer.
 
ARTICLE IV
SERVICES RELATED TO TRUE-UP ADJUSTMENTS
 
SECTION 4.01.  True-Up Adjustments.  From time to time, until the Retirement of
the Rate Stabilization Bonds, the Servicer shall identify the need for True-Up
Adjustments for each Series and shall take all reasonable action to obtain and
implement such True-Up Adjustments, all in accordance with the following:
 
9

--------------------------------------------------------------------------------


 
(a)  Expected Amortization Schedule.  The Expected Amortization Schedule for the
initial Series of Rate Stabilization Bonds is attached hereto as Schedule
4.01(a).  In connection with the Issuer’s issuance of any additional Series of
Rate Stabilization Bonds after the Closing Date, the Servicer, on or prior to
the Series Issuance Date therefor, shall revise the Expected Amortization
Schedule to add a new schedule for each new Series of Rate Stabilization Bonds
and set forth, as of each Payment Date through the latest Scheduled Final
Payment Date for any Series of Rate Stabilization Bonds, the aggregate principal
amounts of the Rate Stabilization Bonds of all Series, including such additional
Series, expected to be outstanding on such Payment Date.  If the Expected
Amortization Schedule is revised as set forth above, the Servicer shall send a
copy of such revised Expected Amortization Schedule to the Issuer, the Indenture
Trustee and the Rating Agencies promptly thereafter.
 
(b)  True-Up Adjustments.
 
    (i)  Semi-Annual True-Up Adjustments and Filings.  Prior to the Scheduled
Final Payment Date of the last Tranche of a Series, during the term of the Rate
Stabilization Bonds, no later than thirty (30) days before the rolling six month
anniversary date of the Series Issuance Date for each Series, the Servicer
shall:  (A) update the data and assumptions underlying the calculation of the
Qualified Rate Stabilization Charges, including projected electricity usage
during the next Calculation Period and interest and estimated expenses and fees
of the Issuer to be paid during such period; (B) determine the Periodic Payment
Requirement and Periodic Billing Requirement for the next 12 Collection Periods
based on such updated data and assumptions; (C) calculate the undercollections
or overcollections for the previous Calculation Period, including without
limitation any undercollections or overcollections caused by Third-Party
Collector defaults, by subtracting the Estimated QRSC Collections for such
previous Calculation Period from the Periodic Billing Requirement for such
previous Calculation Period; (D) taking into account the then-current
Collections Curve and Charge-Offs, calculate the amount needed to correct such
undercollections or overcollections during the forthcoming 12 Collection
Periods; (E) sum the amount in step (D) with the scheduled Periodic Billing
Requirement for the upcoming 12 Collection Periods to determine an adjusted
Periodic Billing Requirement; (F) divide the amount calculated in step (E) by
the appropriate forecasted Periodic Billing Requirement to determine the
adjusted Qualified Rate Stabilization Charge rate for the upcoming 12 Collection
Periods; (G) make all required notice and other filings with the PSC to reflect
the revised Qualified Rate Stabilization Charges; and (H) take all reasonable
actions and make all reasonable efforts to effect such Semi-Annual True-Up
Adjustment on the Semi-Annual True-Up Adjustment Date  and to enforce the
provisions of applicable Requirements of Law.
 
    (ii)  Interim True-Up Adjustments and Filings.  At any time during the term
of the Rate Stabilization Bonds, the Servicer shall periodically compare the
anticipated Unrecovered Balance, as of the next Payment Date and after giving
effect to payments to be made on such Payment Date, to the Projected Unrecovered
Balance as of such Payment Date.  As a result of such periodic
 
10

--------------------------------------------------------------------------------


 
comparison, (A) the Servicer may make an InterimTrue-Up Adjustment to correct
any undercollection or overcollection if, in its sole and exclusive discretion,
an Interim True-Up Adjustment is necessary in order to provide for timely
payment of the Rate Stabilization Bonds based on Rating Agency and Bondholder
considerations, and (B) the Servicer shall, no later than fifteen (15) days
prior to commencement of the next Collection Period, make all required notice
and other filings with the PSC to implement a mandatory Interim True-Up
Adjustment (1) if the Servicer determines collection of Qualified Rate
Stabilization Charges as of the next Payment Date would result in a difference
greater than 5% in absolute value between (x) the outstanding principal amount
of the Rate Stabilization Bonds plus amounts on deposit in the applicable Excess
Funds Subaccount and (y) such Projected Unrecovered Balance as of such Payment
Date or (2) to meet a Rating Agency Requirement that any Tranche of Rate
Stabilization Bonds be paid in full by its Scheduled Final Payment Date.  The
Servicer shall implement the revised Qualified Rate Stabilization Charges, if
any, resulting from such Interim True-Up Adjustment on the Interim True-Up
Adjustment Date and shall otherwise take all reasonable actions and make all
reasonable efforts to effect such Interim True-Up Adjustment on the Interim
True-Up Adjustment Date  and to enforce the provisions of applicable
Requirements of Law.
 
    (iii)  Non-Standard True-Up Adjustments and Filings.  At any time during the
term of the Rate Stabilization Bonds, the Servicer shall take all reasonable
actions and make all required notice and other filings with the PSC to implement
an amendment of the True-Up Adjustment Mechanism if it deems such an amendment
to be necessary or appropriate in order to address any material deviations
between Estimated QRSC Collections or Actual QRSC Collections and the Periodic
Payment Requirement.  No such change shall cause the then-current credit ratings
of the Rate Stabilization Bonds to be suspended, withdrawn or downgraded.
 
    (iv)  Quarterly True-Up Adjustments and Filings.  To the extent that Rate
Stabilization Bonds of any Series remain Outstanding after the Scheduled Final
Payment Date of the last Tranche of such Series, during the term of the Rate
Stabilization Bonds, no later than thirty (30) days before the rolling three
month anniversary date of the Series Issuance Date, the Servicer shall:  (A)
update the data and assumptions underlying the calculation of the Qualified Rate
Stabilization Charges, including projected electricity usage during the next
Calculation Period and interest and estimated expenses and fees of the Issuer to
be paid during such period; (B) determine the Periodic Payment Requirement and
Periodic Billing Requirement for the next 12 Collection Periods based on such
updated data and assumptions; (C) taking into account the then-current
Collections Curve and Charge-Offs, calculate the undercollections or
overcollections for the previous Calculation Period, including without
limitation any undercollections or overcollections caused by Third-Party
Collector defaults, by subtracting the Estimated QRSC Collections for such
previous Calculation Period from the Periodic Billing Requirement for such
previous Calculation Period; (D) calculate the amount needed to correct such
undercollections or
 
11

--------------------------------------------------------------------------------


 
overcollections during the forthcoming 12 Collection Periods; (E) sum the amount
in step (D) with the scheduled Periodic Billing Requirement for the upcoming 12
Collection Periods to determine an adjusted Periodic Billing Requirement; (F)
divide the amount calculated in step (E) by the appropriate forecasted Periodic
Billing Requirement to determine the adjusted Qualified Rate Stabilization
Charge rate for the upcoming 12 Collection Periods; (G) make all required notice
and other filings with the PSC to reflect the revised Qualified Rate
Stabilization Charges; and (H) take all reasonable actions and make all
reasonable efforts to effect such Quarterly True-Up Adjustment on the Quarterly
True-Up Adjustment Date  and to enforce the provisions of applicable
Requirements of Law.
 
(c)  Reports.
 
    (i)  Notification of Amendatory Tariff Filings and True-Up
Adjustments.  Whenever the Servicer files an Amendatory Tariff with the PSC, the
Servicer shall send a copy of such filing or notice (together with a copy of all
notices and documents which, in the Servicer’s reasonable judgment, are material
to the adjustments effected by such Amendatory Tariff or notice) to the Issuer,
the Indenture Trustee and the Rating Agencies concurrently therewith.  If, for
any reason any revised Qualified Rate Stabilization Charges are not implemented
and effective on the applicable date set forth herein, the Servicer shall notify
the Issuer, the Indenture Trustee and each Rating Agency by the end of the
second Servicer Business Day after such applicable date.
 
    (ii)  Servicer’s Certificate.  Not later than five (5) Servicer Business
Days prior to each Payment Date or Special Payment Date, the Servicer shall
deliver a written report, for each Series of Rate Stabilization Bonds,
substantially in the form of Exhibit C hereto (the “Servicer’s Certificate”) to
the Issuer, the Indenture Trustee and the Rating Agencies which shall include
all of the following information (to the extent applicable and including any
other information so specified in the applicable Series Supplement) as to the
Rate Stabilization Bonds of such Series with respect to such Payment Date or
Special Payment Date or the period since the previous Payment Date, as
applicable:
 
    (A)  the amount of the payment to Holders allocable to principal, if any;
 
    (B)  the amount of the payment to Holders allocable to interest;
 
    (C)  the aggregate Outstanding Amount of such Rate Stabilization Bonds,
before and after giving effect to any payments allocated to principal reported
under clause (A) above;
 
    (D)  the difference, if any, between the amount specified in clause (C)
above and the Outstanding Amount of such Rate Stabilization Bonds specified in
the related Expected Amortization Schedule;
 
12

--------------------------------------------------------------------------------


 
    (E)  any other transfers and payments to be made on such Payment Date or
Special Payment Date, including amounts paid to the Indenture Trustee and to the
Servicer; and
 
    (F)  the amounts on deposit in the applicable Capital Subaccount and the
applicable Excess Funds Subaccount, after giving effect to the foregoing
payments.
 
    (iii)  Reports to Customers.
 
    (A)  After each revised Qualified Rate Stabilization Charge has gone into
effect pursuant to a True-Up Adjustment, the Servicer shall, to the extent and
in the manner and time frame required by applicable PSC Regulations, if any,
cause to be prepared and delivered to Customers any required notices announcing
such revised Qualified Rate Stabilization Charges.
 
    (B)  The Servicer shall comply with applicable Requirements of Law with
respect to the identification of Qualified Rate Stabilization Charges on Bills,
and, in the Bills regularly sent to Customers or Third-Party Collectors, the
Servicer will separately identify the Qualified Rate Stabilization Charges as
being owned by the Issuer. Unless prohibited by applicable Requirements of Law,
the Servicer shall use reasonable efforts to cause each Applicable Third-Party
Collector, at least once each year, to include notices in the bills sent by such
Applicable Third-Party Collector to Customers indicating additionally that the
Qualified Rate Stabilization Charges are not owned by such Applicable
Third-Party Collector (to the extent that such Applicable Third-Party Collector
does not include such information in the Bills regularly sent to
Customers).  Such notice shall be included either as an insert to or in the text
of the Bills delivered to such Customers or shall be delivered to Customers by
electronic means or such other means as the Servicer or the Applicable
Third-Party Collector may from time to time use to communicate with its
respective Customers.
 
    (C)  Except to the extent that applicable PSC Regulations make the
Applicable Third-Party Collector responsible for such costs, or the Applicable
Third-Party Collector has otherwise agreed to pay such costs, the Servicer shall
pay from its own funds all costs of preparation and delivery incurred in
connection with clauses (A) and (B) above, including printing and postage costs
as the same may increase or decrease from time to time.
 
    (iv)  Third-Party Collector Reports.  The Servicer shall provide to the
Rating Agencies, upon request, any publicly available reports filed by the
Servicer with the PSC (or otherwise made publicly available by the Servicer)
relating to Third-Party Collectors and any other non-confidential and
non-proprietary information relating to Third-Party Collectors reasonably
requested by the Rating Agencies to the extent such information is reasonably
available to the Servicer.
 
13

--------------------------------------------------------------------------------


 
SECTION 4.02.  Limitation of Liability.   (a) The Issuer and the Servicer
expressly agree and acknowledge that:
 
    (i)  In connection with any True-Up Adjustment, the Servicer is acting
solely in its capacity as the servicing agent hereunder.
 
    (ii)  Neither the Servicer nor the Issuer nor the Indenture Trustee is
responsible in any manner for, and shall have no liability whatsoever as a
result of, any action, decision, ruling or other determination made or not made,
or any delay (other than any delay resulting from the Servicer’s failure to make
any filings required by Section 4.01 in a timely and correct manner or any
breach by the Servicer of its duties under this Agreement that adversely affects
the Rate Stabilization Property or the True-Up Adjustments), by the PSC in any
way related to the Rate Stabilization Property or in connection with any True-Up
Adjustment, the subject of any filings under Section 4.01, any proposed True-Up
Adjustment, or the approval of any revised Qualified Rate Stabilization Charges
and the scheduled adjustments thereto.
 
    (iii)  Except to the extent that the Servicer is liable under Section 8.01,
the Servicer shall have no liability whatsoever relating to the calculation of
any revised Qualified Rate Stabilization Charges and the scheduled adjustments
thereto, including as a result of any inaccuracy of any of the assumptions made
in such calculation regarding expected energy usage volume, the Collections
Curve, Charge-Offs and estimated expenses and fees of the Issuer, so long as the
Servicer has acted in good faith and has not acted in a grossly negligent manner
in connection therewith, nor shall the Servicer have any liability whatsoever as
a result of any Person, including the Holders, not receiving any payment, amount
or return anticipated or expected or in respect of any Rate Stabilization Bond
generally.
 
(b)  Notwithstanding the foregoing, this Section 4.02 shall not relieve the
Servicer of liability for any misrepresentation by the Servicer under Section
6.01 or for any breach by the Servicer of its other obligations under this
Agreement.
 
ARTICLE V
THE RATE STABILIZATION PROPERTY
 
SECTION 5.01.  Custody of Rate Stabilization Property Records.  To assure
uniform quality in servicing the Rate Stabilization Property and to reduce
administrative costs, the Issuer hereby revocably appoints the Servicer, and the
Servicer hereby accepts such appointment, to act as the agent of the Issuer as
custodian of any and all documents and records that the Seller shall keep on
file, in accordance with its customary procedures, relating to the Rate
Stabilization Property, including copies of any Qualified Rate Orders, Issuance
Advice Letters, Tariffs and Amendatory Tariffs relating thereto and all
documents filed with the PSC in connection with any True-Up Adjustment and
computational records relating thereto (collectively, the “Rate Stabilization
Property Records”), which are hereby constructively delivered to the Indenture
Trustee, as pledgee of the Issuer (or, in the case of the Subsequent
 
14

--------------------------------------------------------------------------------


 
Rate Stabilization Property, will as of the applicable Subsequent Transfer Date
be constructively delivered to the Indenture Trustee, as pledgee of the Issuer)
with respect to all Rate Stabilization Property.
 
SECTION 5.02.  Duties of Servicer as Custodian.
 
(a)  Safekeeping.  The Servicer shall hold the Rate Stabilization Property
Records on behalf of the Issuer and maintain such accurate and complete
accounts, records and computer systems pertaining to the Rate Stabilization
Property Records as shall enable the Issuer and the Indenture Trustee, as
applicable, to comply with this Agreement, the Sale Agreement and the
Indenture.  In performing its duties as custodian, the Servicer shall act with
reasonable care, using that degree of care and diligence that the Servicer
exercises with respect to comparable assets that the Servicer services for
itself or, if applicable, for others.  The Servicer shall promptly report to the
Issuer, the Indenture Trustee and the Rating Agencies any failure on its part to
hold the Rate Stabilization Property Records and maintain its accounts, records
and computer systems as herein provided and promptly take appropriate action to
remedy any such failure.  Nothing herein shall be deemed to require an initial
review or any periodic review by the Issuer or the Indenture Trustee of the Rate
Stabilization Property Records.  The Servicer’s duties to hold the Rate
Stabilization Property Records set forth in this Section 5.02, to the extent
such Rate Stabilization Property Records have not been previously transferred to
a successor Servicer pursuant to Article VII, shall terminate one year and one
day after the earlier of the date on which (i) the Servicer is succeeded by a
successor Servicer in accordance with Article VII and (ii) no Rate Stabilization
Bonds of any Series are Outstanding.
 
(b)  Maintenance of and Access to Records.  The Servicer shall maintain the Rate
Stabilization Property Records at 110 W. Fayette Street, Baltimore, Maryland
21201-3708 or at such other office as shall be specified to the Issuer and the
Indenture Trustee by written notice at least thirty (30) days prior to any
change in location.  The Servicer shall make available for inspection, audit and
copying to the Issuer and the Indenture Trustee or their respective duly
authorized representatives, attorneys or auditors the Rate Stabilization
Property Records at such times during normal business hours as the Issuer or the
Indenture Trustee shall reasonably request and which do not unreasonably
interfere with the Servicer’s normal operations.  Nothing in this Section
5.02(b) shall affect the obligation of the Servicer to observe any applicable
Requirements of Law prohibiting disclosure of information regarding the
Customers, and the failure of the Servicer to provide access to such information
as a result of such obligation shall not constitute a breach of this Section
5.02(b).
 
(c)  Release of Documents.  Upon instruction from the Indenture Trustee in
accordance with the Indenture, the Servicer shall release any Rate Stabilization
Property Records to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon as practicable.  Nothing in this
Section 5.02(c) shall affect the obligation of the Servicer to observe any
applicable Requirements of Law prohibiting disclosure of information regarding
the Customers, and the failure of the Servicer to provide access to such
information as a result of such obligation shall not constitute a breach of this
Section 5.02(c).
 
15

--------------------------------------------------------------------------------


 
(d)  Defending Rate Stabilization Property Against Claims.  The Servicer shall
institute any action or proceeding necessary to compel performance by each
Third-Party Collector (at the earliest possible time) of any of their respective
obligations or duties under applicable Requirements of Law with respect to the
Rate Stabilization Property.  In addition, the Servicer shall institute any
action or proceeding necessary to compel performance by the PSC or the State of
Maryland, or any political subdivision, agency or other instrumentality of the
State of Maryland, of any of their respective obligations or duties under
applicable Requirements of Law with respect to the Rate Stabilization
Property.  The Servicer further agrees to take such legal or administrative
actions, including without limitation defending against or instituting and
pursuing legal actions and appearing or testifying at hearings or similar
proceedings, as may be reasonably necessary to block or overturn any attempts to
cause a repeal of, modification of or supplement to the Rate Stabilization Law
or any Qualified Rate Order.  In any proceedings related to the exercise of the
power of eminent domain by any municipality to acquire a portion of BGE’s
electric distribution facilities, the Servicer shall assert that the court
ordering such condemnation must treat such municipality as a successor to BGE
under the Rate Stabilization Law and Qualified Rate Order and that Customers in
such municipalities must remain responsible for payment of Qualified Rate
Stabilization Charges.  The costs of any action described in this Section
5.02(d) shall be payable from the Collection Account as an Operating Expense in
accordance with Section 8.02(e) of the Indenture.  The Servicer’s obligations
pursuant to this Section 5.02(d) shall survive and continue notwithstanding that
payment of such Operating Expense may be delayed pursuant to the terms of the
Indenture (it being understood that the Servicer may be required initially to
advance its own funds to satisfy its obligations hereunder).
 
SECTION 5.03.  Effective Period and Termination.  The Servicer’s appointment as
custodian shall become effective as of the Closing Date and shall continue in
full force and effect until terminated pursuant to this Section 5.03.  If the
Servicer shall resign as Servicer in accordance with the provisions of this
Agreement or if all of the rights and obligations of the Servicer shall have
been terminated under Section 7.01, the appointment of the Servicer as custodian
shall be terminated effective as of the date on which the termination or
resignation of the Servicer is effective.  Additionally, if not sooner
terminated as provided above, the Servicer’s obligations as Custodian shall
terminate one year and one day after the date on which no Rate Stabilization
Bonds of any Series are Outstanding.
 
ARTICLE VI
THE SERVICER
 
SECTION 6.01.  Representations and Warranties of Servicer.  The Servicer makes
the following representations and warranties, as of the Closing Date, as of each
Subsequent Transfer Date relating to the sale of Subsequent Rate Stabilization
Property, and as of such other dates as expressly provided in this Section 6.01,
on which the Issuer and the Indenture Trustee are deemed to have relied in
entering into this Agreement relating to the servicing of the Rate Stabilization
Property.  The representations and warranties shall survive the execution and
delivery of this Agreement, the sale of any Rate Stabilization Property and the
pledge thereof to the Indenture Trustee pursuant to the Indenture.
 
16

--------------------------------------------------------------------------------


 
(a)  Organization and Good Standing.  The Servicer is duly organized and validly
existing and is in good standing under the laws of the State of Maryland, with
the requisite corporate or other power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted and to execute, deliver and carry out the terms of this
Agreement, and had at all relevant times, and has, the requisite power,
authority and legal right to service the Rate Stabilization Property and to hold
the Rate Stabilization Property Records as custodian.
 
(b)  Due Qualification.  The Servicer is duly qualified to do business and is in
good standing, and has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business (including the servicing of the Rate Stabilization Property as required
by this Agreement) shall require such qualifications, licenses or approvals
(except where the failure to so qualify would not be reasonably likely to have a
material adverse effect on the Servicer’s business, operations, assets, revenues
or properties or to its servicing of the Rate Stabilization Property).
 
(c)  Power and Authority.  The execution, delivery and performance of this
Agreement have been duly authorized by all necessary action on the part of the
Servicer under its organizational or governing documents and laws.
 
(d)  Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, subject to applicable insolvency, reorganization, moratorium,
fraudulent transfer and other laws relating to or affecting creditors’ rights
generally from time to time in effect and to general principles of equity
(including concepts of materiality, reasonableness, good faith and fair
dealing), regardless of whether considered in a proceeding in equity or at law.
 
(e)  No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the organizational documents
of the Servicer, or any indenture or other agreement or instrument to which the
Servicer is a party or by which it or any of its property is bound; nor result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement or other instrument (other than any
Lien that may be granted under the Basic Documents or any Lien created pursuant
to Section  7-542 of the Rate Stabilization Law); nor violate any existing
Requirements of Law applicable to the Servicer of any Governmental Authority
having jurisdiction over the Servicer or its properties.
 
(f)  No Proceedings.  There are no proceedings or investigations pending or, to
the Servicer’s knowledge, threatened, before any Governmental Authority having
jurisdiction over the Servicer or its properties involving or relating to the
Servicer or the Issuer or, to the Servicer’s knowledge, any other Person: (i)
asserting the invalidity of this Agreement or any of the other Basic Documents,
(ii) seeking to prevent the issuance of the Rate Stabilization Bonds or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Basic Documents, (iii) seeking any determination or ruling that could
reasonably be expected to materially and adversely affect the performance by the
Servicer of its obligations under, or the validity or enforceability of, this
Agreement, any of the other Basic Documents or
 
17

--------------------------------------------------------------------------------


 
the Rate Stabilization Bonds or (iv) seeking to adversely affect the federal
income tax or state income or franchise tax classification of the Rate
Stabilization Bonds of any Series as debt.
 
(g)  Approvals.  No approval, authorization, consent, order or other action of,
or filing with, any Governmental Authority is required in connection with the
execution and delivery by the Servicer of this Agreement, the performance by the
Servicer of the transactions contemplated hereby or the fulfillment by the
Servicer of the terms hereof, except those that have been obtained or made,
those that the Servicer is required to make in the future pursuant to Article IV
and those that the Servicer may need to file in the future to continue the
effectiveness of any UCC or Maryland State Department of Assessments and
Taxation filings.
 
(h)  Reports and Certificates.  Each report and certificate delivered in
connection with an Issuance Advice Letter or delivered in connection with any
filing made to the PSC by the Servicer on behalf of the Issuer with respect to
the Qualified Rate Stabilization Charges or True-Up Adjustments will constitute
a representation and warranty by the Servicer that each such report or
certificate, as the case may be, is true and correct in all material respects;
provided, however, that to the extent any such report or certificate is based in
part upon or contains assumptions, forecasts or other predictions of future
events, the representation and warranty of the Servicer with respect thereto
will be limited to the representation and warranty that such assumptions,
forecasts or other predictions of future events are reasonable based upon
historical performance (and facts known to the Servicer on the date such report
or certificate is delivered).
 
SECTION 6.02.  Binding Effect of Servicing Obligations.   The obligations to
continue to provide service and to collect and account for Qualified Rate
Stabilization Charges will be binding upon the Servicer and any successor
entity, including any municipality or public entity, which is a successor, to
the Servicer, in whole or in part, and that provides electric transmission and
distribution services to a Person that was a residential electric customer
located within BGE’s service territory as it exists on the date of adoption of
the Applicable Qualified Rate Order, or that became a residential electric
customer  within such area after that date and is still located within such
territory.  Any Person (a) into which the Servicer may be merged, converted or
consolidated and which is a Permitted Successor, (b) that may result from any
merger, conversion or consolidation to which the Servicer shall be a party and
which is a Permitted Successor, (c) that may succeed to the properties and
assets of the Servicer substantially as a whole and which is a Permitted
Successor, (d) which results from the division of the Servicer into two or more
Persons and which is a Permitted Successor, or (e) which otherwise is a
Permitted Successor, which Person in any of the foregoing cases executes an
agreement of assumption to perform all of the obligations of the Servicer
hereunder, shall be the successor to the Servicer under this Agreement without
further act on the part of any of the parties to this Agreement; provided,
however, that (i) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Section 6.01 shall have been
breached and no Servicer Default and no event which, after notice or lapse of
time, or both, would become a Servicer Default shall have occurred and be
continuing, (ii) the Servicer shall have delivered to the Issuer and the
Indenture Trustee an Officer’s Certificate and an Opinion of Counsel from
external counsel stating that such consolidation, conversion, merger, division
or succession and such agreement of assumption complies with this Section 6.02
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have
 
18

--------------------------------------------------------------------------------


 
been complied with, (iii) the Servicer shall have delivered to the Issuer, the
Indenture Trustee and the Rating Agencies an Opinion of Counsel from external
counsel of the Servicer either (A) stating that, in the opinion of such counsel,
all filings to be made by the Servicer, including filings with the PSC and the
Maryland State Department of Assessments and Taxation pursuant to the Rate
Stabilization Law and the UCC, have been executed and filed and are in full
force and effect that are necessary to fully preserve, protect and perfect the
priority of the interests of the Issuer and the Lien of the Indenture Trustee in
the Rate Stabilization Property and reciting the details of such filings or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve, protect and continue the perfection of such interests or such Lien,
(iv) the Servicer shall have delivered to the Issuer, the Indenture Trustee, the
Rating Agencies and the PSC an Opinion of Counsel from independent tax counsel
stating that, for federal income tax purposes, such consolidation, conversion,
merger, division or succession and such agreement of assumption will not result
in a material federal income tax consequence to the Issuer or the Holders of
Rate Stabilization Bonds and (v) the Servicer shall have given the Rating
Agencies prior written notice of such transaction.  When any Person (or more
than one Person) acquires the properties and assets of the Servicer
substantially as a whole or otherwise becomes the successor, by merger,
conversion, consolidation, sale, transfer, lease or otherwise, to all or
substantially all the electric transmission and distribution business of the
Servicer (or, if electric transmission and distribution are not provided by a
single entity, provides electric delivery service directly to customers taking
services at facilities, premises or loads located in BGE’s service area as it
existed on the date of the adoption of the Qualified Rate Order in accordance
with the terms of this Section 6.02), then upon satisfaction of all of the other
conditions of this Section 6.02, the preceding Servicer shall automatically and
without further notice be released from all its obligations hereunder.
 
SECTION 6.03.  Limitation on Liability of Servicer and Others.   Except as
otherwise provided under this Agreement, including but not limited to Section
8.01, neither the Servicer nor any of the directors, officers, employees or
agents of the Servicer shall be liable to the Issuer or any other Person for any
action taken or for refraining from the taking of any action pursuant to this
Agreement or for good faith errors in judgment; provided, however, that this
provision shall not protect the Servicer or any such person against any
liability that would otherwise be imposed by reason of willful misconduct, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties under this Agreement.  The Servicer and any
director, officer, employee or agent of the Servicer may rely in good faith on
the advice of counsel reasonably acceptable to the Indenture Trustee or on any
document of any kind, prima facie properly executed and submitted by any Person,
respecting any matters arising under this Agreement.
 
Except as provided in this Agreement, including but not limited to Section
5.02(d), the Servicer shall not be under any obligation to appear in, prosecute
or defend any legal action relating to the Rate Stabilization Property that is
not directly related to one of the Servicer’s enumerated duties in this
Agreement or related to its obligation to pay indemnification, and that in its
reasonable opinion may cause it to incur any expense or liability; provided,
however, that the Servicer may, in respect of any Proceeding, undertake any
action that is not specifically identified in this Agreement as a duty of the
Servicer but that the Servicer reasonably determines  is necessary or desirable
in order to protect the rights and duties of the Issuer or the Indenture Trustee
under this Agreement and the interests of the Holders and
 
19

--------------------------------------------------------------------------------


 
Customers under this Agreement.  The Servicer’s costs and expenses incurred in
connection with any such proceeding shall be payable from the Collection Account
as an Operating Expense in accordance with Section 8.02(e) of the
Indenture.  The Servicer’s obligations pursuant to this Section 6.03 shall
survive and continue notwithstanding that payment of such Operating Expense may
be delayed pursuant to the terms of the Indenture (it being understood that the
Servicer may be required initially to advance its own funds to satisfy its
obligations hereunder).
 
SECTION 6.04.  BGE Not to Resign as Servicer.   Subject to the provisions
of  Section 6.02, BGE shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement unless BGE delivers to the
Indenture Trustee and the PSC an opinion of external counsel to the effect that
BGE’s performance of its duties under this Agreement shall no longer be
permissible under applicable Requirements of Law. No such resignation shall
become effective until a successor Servicer shall have assumed the
responsibilities and obligations of BGE in accordance with Section 7.02.
 
SECTION 6.05.  Servicing Compensation.
 
(a)   In consideration for its services hereunder, until the Retirement of the
Rate Stabilization Bonds, the Servicer shall receive an annual fee (the
“Servicing Fee”) in an amount equal to:
 
    (i)  for so long as BGE is the Servicer, 0.05% of the aggregate initial
principal amount of all Outstanding Series of Rate Stabilization Bonds, provided
that BGE may seek approval from the PSC to recover from Customers, through the
Financing Credit Order in accordance with the Qualified Rate Order,
any  incremental costs it incurs to service the Rate Stabilization Property to
the extent such incremental costs exceed 0.05% of the aggregate initial
principal amount of all Outstanding Series of Rate Stabilization Bonds, and
furtherprovided that such excess amount shall neither be considered an Operating
Expense nor be paid out of the Collection Account or included in the calculation
of True-Up Adjustments.  In the event that the Servicing Fee exceeds the
Servicer’s actual incremental costs to service the Rate Stabilization Property,
then the Servicer will refund to Customers, in accordance with the Financing
Credit Order, the difference between such incremental costs and the Servicing
Fee.  The Servicing Fee shall be modified, and this Section 6.05(a) shall be
deemed to have been amended, without further act or deed by any Person to
reflect any such modification or amendment, to the extent provided in any
Qualified Rate Order issued by the PSC providing for the issuance of an
additional series of Rate Stabilization Bonds.
 
    (ii)  if BGE is not the Servicer, 1.25% of the aggregate initial principal
amount of all Outstanding Series of Rate Stabilization Bonds, provided, however,
that BGE may seek approval from the PSC for a higher fee under this Section
6.05(a)(ii) if it can reasonably demonstrate to the PSC that the services cannot
be obtained under then-current market conditions for a fee of 1.25% of the
aggregate initial principal amount of all Outstanding Series of Rate
Stabilization Bonds.
 
20

--------------------------------------------------------------------------------


 
The Servicing Fee owing in respect of each Series shall be calculated based on
the initial principal amount of such Series and shall be paid semi-annually with
one half of the Servicing Fee being paid on each Payment Date.  


(b)  The Servicing Fee set forth in Section 6.05(a) and allocable to each Series
shall be paid to the Servicer by the Indenture Trustee, on each Payment Date in
accordance with the priorities set forth in Section 8.02(e) of the Indenture, by
wire transfer of immediately available funds from the applicable Collection
Account to an account designated by the Servicer.  Any portion of the Servicing
Fee not paid on any such date should be added to the Servicing Fee payable on
the subsequent Payment Date.  In no event shall the Indenture Trustee be liable
for the payment of any Servicing Fee or other amounts specified in this Section
6.05; provided that this Section 6.05 does not relieve the Indenture Trustee of
any duties it has to allocate funds for payment for such fees under Section 8.02
of the Indenture.
 
(c)  Except as expressly provided elsewhere in this Agreement, the Servicer
shall be required to pay from its own account expenses incurred by the Servicer
in connection with its activities hereunder (including any fees to and
disbursements by accountants, counsel, or any other Person, any taxes imposed on
the Servicer and any expenses incurred in connection with reports to Holders)
out of the compensation retained by or paid to it pursuant to this Section 6.06,
and shall not be entitled to any extra payment or reimbursement therefor.
 
(d)  The foregoing Servicing Fees constitute a fair and reasonable price for the
obligations to be performed by the Servicer.  Such Servicing Fee shall be
determined without regard to the income of the Issuer, shall not be deemed to
constitute distributions to the recipient of any profit, loss or capital of the
Issuer, shall not be considered an Operating Expense of the Issuer, and shall be
subject to any limitations on such expenses set forth in the Applicable
Qualified Rate Order.
 
SECTION 6.06.  Compliance with Applicable Requirements of Law.  The Servicer
covenants and agrees, in servicing the Rate Stabilization Property, to comply in
all material respects with applicable Requirements of Law applicable to, and
binding upon, the Servicer and relating to such Rate Stabilization Property the
noncompliance with which would have a material adverse effect on the value of
the Rate Stabilization Property; provided, however, that the foregoing is not
intended to, and shall not, impose any liability on the Servicer for
noncompliance with any applicable Requirements of Law that the Servicer is
contesting in good faith in accordance with its customary standards and
procedures.
 
SECTION 6.07.  Access to Certain Records and Information Regarding Rate
Stabilization Property.    The Servicer shall provide to the Indenture Trustee
access to the Rate Stabilization Property Records as is reasonably required for
the Indenture Trustee to perform its duties and obligations under the Indenture
and the other Basic Documents, and shall provide access to such records to the
Holders as required by applicable Requirements of Law.  Access shall be afforded
without charge, but only upon reasonable request and during normal business
hours at the respective offices of the Servicer.  Nothing in this Section 6.07
shall affect the obligation of the Servicer to observe any applicable
Requirements of Law prohibiting disclosure of information regarding the
Customers, and the failure of the Servicer to provide access to such information
as a result of such obligation shall not constitute a breach of this Section
6.07.
 
21

--------------------------------------------------------------------------------


 
SECTION 6.08.  Appointments.   The Servicer may at any time appoint any Person
to perform all or any portion of its obligations as Servicer hereunder;
provided, however, that, unless such Person is an Affiliate of BGE, the Rating
Agency Condition shall have been satisfied in connection therewith;
providedfurther that the Servicer shall remain obligated and be liable under
this Agreement for the servicing and administering of the Rate Stabilization
Property in accordance with the provisions hereof without diminution of such
obligation and liability by virtue of the appointment of such Person and to the
same extent and under the same terms and conditions as if the Servicer alone
were servicing and administering the Rate Stabilization Property.  The fees and
expenses of any such Person shall be as agreed between the Servicer and such
Person from time to time and none of the Issuer, the Indenture Trustee, the
Holders or any other Person shall have any responsibility therefor or right or
claim thereto.  Any such appointment shall not constitute a Servicer resignation
under Section 6.04.
 
SECTION 6.09.  No Servicer Advances.  The Servicer shall not make any advances
of interest or principal on the Rate Stabilization Bonds.
 
SECTION 6.10.  Remittances.
 
(a)   On each Servicer Business Day, with respect to each Series, the Servicer
shall remit to the applicable General Subaccount of the applicable Collection
Account for such Series the total Estimated QRSC Collections for such Servicer
Business Day in respect of all previously billed Qualified Rate Stabilization
Charges (the “Daily Remittance”), which Daily Remittance shall be calculated
according to the procedures set forth in Annex I and shall be remitted as soon
as reasonably practicable but in no event later than the second Servicer
Business Day after such payments are estimated to have been received.  Prior to
each remittance to the applicable General Subaccount of the applicable
Collection Account pursuant to this Section 6.10, the Servicer shall provide
written notice to the Indenture Trustee of each such remittance (including the
exact dollar amount to be remitted).  The Servicer shall also, promptly upon
receipt, remit to the applicable Collection Account any other proceeds of the
Series Rate Stabilization Bond Collateral which it may have received from time
to time.
 
(b)  If the Servicer remits Estimated QRSC Collections to the applicable General
Subaccount of the applicable Collection Account for such Series less frequently
than on each Servicer Business Day, then, in accordance with the Financing
Credit Order, the Servicer shall credit Customers, not less frequently than
semi-annually, with interest on the balance of such Estimated QRSC Collections,
which interest will be calculated in accordance with the Initial Qualified Rate
Order, provided that payment of such interest will be the sole financial
responsibility of the Servicer and shall neither be considered an Operating
Expense nor be paid out of the Collection Account or included in the calculation
of True-Up Adjustments.
 
(c)  The Servicer agrees and acknowledges that it holds all QRSC Payments
collected by it and any other proceeds for the Series Rate Stabilization Bond
Collateral received by it in trust for the benefit of the Indenture Trustee and
the Holders and that all such amounts will be remitted by the Servicer in
accordance with this Section 6.10 without any surcharge, fee, offset, charge or
other deduction except as set forth in clause (d) below.  The Servicer further
agrees not to make any claim to reduce its obligation to remit all QRSC Payments
collected by it in accordance with this Agreement except as set forth in clause
(d) below.
 
22

--------------------------------------------------------------------------------


 
(d)  On or before each Reconciliation Date, the Servicer will reconcile Actual
QRSC Collections with Estimated QRSC Collections in respect of each of the 12
Collection Periods beginning with the Collection Period that ended 15 months
prior to such Reconciliation Date (or from the first Series Issuance Date, if
less than 15 months have elapsed).  The Servicer shall calculate the amount of
any Remittance Shortfall or Excess Remittance for the first Collection Period of
the immediately preceding Reconciliation Period, shall allocate such Remittance
Shortfall or Excess Remittance to each outstanding Series ratably based on the
Qualified Rate Stabilization Charges billed for such Series for such
Reconciliation Period, and (A) if a Remittance Shortfall exists, the Servicer
shall make a supplemental remittance, to the applicable General Subaccount of
the applicable Collection Account for each Series within two (2) Servicer
Business Days, or (B) if an Excess Remittance exists, the Servicer shall be
entitled either (i) to reduce the amount of each Daily Remittance which the
Servicer subsequently remits to the applicable General Subaccount of the
applicable Collection Account for application to the amount of such Excess
Remittance until the balance of such Excess Remittance has been reduced to zero,
the amount of such reduction becoming the property of the Servicer or (ii) so
long as such withdrawal would not cause the amounts on deposit in the applicable
General Subaccount or the applicable Excess Funds Subaccount for any Series to
be insufficient for the payment of the next installment of interest on the Rate
Stabilization Bonds or principal due at maturity on the next Payment Date or
upon acceleration on or before the next Payment Date, to be paid immediately
from such General Subaccount or Excess Funds Subaccount such Series’ allocable
share of the amount of such Excess Remittance, such payment becoming the
property of the Servicer.  If there is a Remittance Shortfall, the amount which
the Servicer remits to the applicable General Subaccounts of the applicable
Collection Accounts on the relevant date set forth above shall be increased by
the amount of such Remittance Shortfall, providedthat remittance of such
increase will be the sole financial responsibility of the Servicer and shall
neither be considered an Operating Expense nor be paid out of the Collection
Account or included in the calculation of True-Up Adjustments.
 
(e)  Unless otherwise directed to do so by the Issuer, the Servicer shall be
responsible for selecting Eligible Investments in which the funds in each
Collection Account shall be invested pursuant to Section 8.03 of the Indenture.
 
SECTION 6.11.  Maintenance of Operations.  Subject to Section 6.02, BGE agrees
to continue to provide residential electric delivery service so long as it is
acting as the Servicer under this Agreement.
 
ARTICLE VII
DEFAULT
 
SECTION 7.01.  Servicer Default.   If any one or more of the following events (a
“Servicer Default”) shall occur and be continuing:
 
(a)  any failure by the Servicer to remit to the Collection Account for any
Series on behalf of the Issuer any required remittance that shall continue
unremedied for a period of five (5) Business Days after written notice of such
failure is received by the Servicer from the Issuer or the Indenture Trustee or
after discovery of such failure by an officer of the Servicer; or
 
23

--------------------------------------------------------------------------------


 
(b)  any failure on the part of the Servicer or, so long as the Servicer is BGE,
any failure on the part of BGE, as the case may be, duly to observe or to
perform in any material respect any covenants or agreements of the Servicer or
BGE, as the case may be, set forth in this Agreement (other than as provided in
clause (a) of this Section 7.01) or any other Basic Document to which it is a
party, which failure shall (i) materially and adversely affect the rights of the
Holders and (ii) continue unremedied for a period of sixty (60) days after the
date on which (A) written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer or BGE, as the case may be, by
the Issuer (with a copy to the Indenture Trustee) or to the Servicer or BGE, as
the case may be, by the Indenture Trustee or (B) such failure is discovered by
an officer of the Servicer; or
 
(c)  any failure by the Servicer duly to perform its obligations under Section
4.01(b) of this Agreement in the time and manner set forth therein, which
failure continues unremedied for a period of five (5) days; or
 
(d)  any representation or warranty made by the Servicer in this Agreement or
any Basic Document shall prove to have been incorrect when made, which has a
material adverse effect on the Holders and which material adverse effect
continues unremedied for a period of sixty (60) days after the date on which (A)
written notice thereof, requiring the same to be remedied, shall have been
delivered to the Servicer (with a copy to the Indenture Trustee) by the Issuer
or the Indenture Trustee or (B) such failure is discovered by an officer of the
Servicer; or
 
(e)  an Insolvency Event occurs with respect to the Servicer or BGE;
 
then, and in each and every case, so long as the Servicer Default shall not have
been remedied, either the Indenture Trustee may, or shall upon the instruction
of Holders evidencing not less than a majority of the Outstanding Amount of the
Rate Stabilization Bonds of all Series, by notice then given in writing to the
Servicer (and to the Indenture Trustee if given by the Holders) (a “Termination
Notice”), terminate all the rights and obligations (other than the obligations
set forth in Section 8.01 and the obligation under Section 7.02 to continue
performing its functions as Servicer until a Successor Servicer is appointed) of
the Servicer under this Agreement.  In addition, upon a Servicer Default
described in Section 7.01(a), the Holders and the Indenture Trustee as financing
parties under the Rate Stabilization Law (or any of their representatives) shall
be entitled to (i) apply to the Circuit Court of Baltimore City for
sequestration and payment of revenues arising with respect to the Rate
Stabilization Property, (ii) foreclose on or otherwise enforce the lien and
security interests in any Rate Stabilization Property and (iii) apply to the PSC
for an order that amounts arising from the Qualified Rate Stabilization Charges
be transferred to a separate account for the benefit of the Secured Parties, in
accordance with the Rate Stabilization Law.  On or after the receipt by the
Servicer of a Termination Notice, all authority and power of the Servicer under
this Agreement, whether with respect to the Rate Stabilization Bonds, the Rate
Stabilization Property, the Qualified Rate Stabilization Charges or otherwise,
shall, without further action, pass to and be vested in such successor Servicer
as may be appointed under Section 7.02; and, without limitation, the Indenture
Trustee is hereby authorized and empowered to execute and deliver, on behalf of
the predecessor Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such Termination
Notice, whether to complete the transfer of the Rate Stabilization Property
Records
 
24

--------------------------------------------------------------------------------


 
and related documents, or otherwise.  The predecessor Servicer shall cooperate
with the successor Servicer, the Issuer and the Indenture Trustee in effecting
the termination of the responsibilities and rights of the predecessor Servicer
under this Agreement, including the transfer to the Successor Servicer for
administration by it of all Rate Stabilization Property Records and all cash
amounts that shall at the time be held by the predecessor Servicer for
remittance, or shall thereafter be received by it with respect to the Rate
Stabilization Property or the Qualified Rate Stabilization Charges.  As soon as
practicable after receipt by the Servicer of such Termination Notice, the
Servicer shall deliver the Rate Stabilization Property Records to the Successor
Servicer.  In case a Successor Servicer is appointed as a result of a Servicer
Default, all reasonable costs and expenses (including reasonable attorney’s fees
and expenses) incurred in connection with transferring the Rate Stabilization
Property Records to the successor Servicer and amending this Agreement to
reflect such succession as Servicer pursuant to this Section 7.01 shall be paid
by the predecessor Servicer upon presentation of reasonable documentation of
such costs and expenses. Termination of BGE as Servicer shall not terminate
BGE’s rights or obligations under the Sale Agreement (except rights thereunder
deriving from its rights as the Servicer hereunder).
 
SECTION 7.02.  Appointment of Successor.
 
(a)  Upon the Servicer’s receipt of a Termination Notice pursuant to Section
7.01 or the Servicer’s resignation or removal in accordance with the terms of
this Agreement, the predecessor Servicer shall continue to perform its functions
as Servicer under this Agreement, and shall be entitled to receive the requisite
portion of the Servicing Fee, until a successor Servicer shall have assumed in
writing the obligations of the Servicer hereunder as described below.  In the
event of the Servicer’s removal or resignation hereunder, the Indenture Trustee
may at the written direction and with the consent of the Holders of at least a
majority of the Outstanding Amount of the Rate Stabilization Bonds shall appoint
a successor Servicer with the Issuer’s prior written consent thereto (which
consent shall not be unreasonably withheld), and the Successor Servicer shall
accept its appointment by a written assumption in form reasonably acceptable to
the Issuer and the Indenture Trustee and provide prompt written notice of such
assumption to the Issuer and the Rating Agencies. If within thirty (30) days
after the delivery of the Termination Notice, a Successor Servicer shall not
have been appointed, the Indenture Trustee may petition a court of competent
jurisdiction to appoint a successor Servicer under this Agreement.  A Person
shall qualify as a Successor Servicer only if (i) such Person is permitted under
PSC Regulations to perform the duties of the Servicer, (ii) the Rating Agency
Condition shall have been satisfied and (iii) such Person enters into a
servicing agreement with the Issuer having substantially the same provisions as
this Agreement (as the Rate Stabilization Bond Servicer).  In no event shall the
Indenture Trustee be liable for its appointment of a Successor Servicer.  The
Indenture Trustee’s expenses incurred under this Section 7.02(a) shall be at the
sole expense of the Issuer and payable from the Collection Accounts as provided
in Section 8.02 of the Indenture.
 
(b)  Upon appointment, the Successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.
 
25

--------------------------------------------------------------------------------


 
SECTION 7.03.  Waiver of Past Defaults.  The Holders evidencing not less than a
majority of the Outstanding Amount of the Rate Stabilization Bonds of all Series
may, on behalf of all Holders, direct the Indenture Trustee to waive in writing
any default by the Servicer in the performance of its obligations hereunder and
its consequences, except a default in making any required deposits to the
Collection Account for any Series in accordance with this Agreement.  Upon any
such waiver of a past default, such default shall cease to exist, and any
Servicer Default arising therefrom shall be deemed to have been remedied for
every purpose of this Agreement.  No such waiver shall extend to any subsequent
or other default or impair any right consequent thereto.
 
SECTION 7.04.  Notice of Servicer Default.  The Servicer shall deliver to the
Issuer, the Indenture Trustee, the PSC and the Rating Agencies, promptly after
having obtained knowledge thereof, but in no event later than five (5) Business
Days thereafter, written notice of any event which with the giving of notice or
lapse of time, or both, would become a Servicer Default under Section 7.01.
 
SECTION 7.05.  Cooperation with Successor.  The Servicer covenants and agrees
with the Issuer that it will, on an ongoing basis, cooperate with the Successor
Servicer and provide whatever information is, and take whatever actions are,
reasonably necessary to assist the successor Servicer in performing its
obligations hereunder.
 
ARTICLE VIII
 INDEMNIFICATION
 
SECTION 8.01.  Servicer’s Indemnification; Release of Claims.
 
(a)  The Servicer shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken as the Servicer under this Agreement.
 
(b)  The Servicer shall indemnify the Issuer, the Indenture Trustee (for itself
and for the benefit of the Holders), and the Independent Managers and each of
their respective trustees, officers, directors, employees and agents (each, an
“Indemnified Person”) for, and defend and hold harmless each such Indemnified
Person from and against, any and all liabilities, obligations, losses, damages,
payments and claims, and reasonable costs or expenses, of any kind whatsoever
(collectively, “Losses”) imposed on, incurred by or asserted against any such
Indemnified Person as a result of (i) the Servicer’s willful misconduct, bad
faith or gross negligence in the performance of its duties or observance of its
covenants under this Agreement or its reckless disregard of its obligations and
duties under this Agreement, (ii) the Servicer’s breach of any of its
representations and warranties contained in this Agreement, (iii) any litigation
or related expenses relating to the Servicer’s status or obligations as Servicer
(other than any proceeding the Servicer is required to institute under the
Servicing Agreement) or (iv) any finding that interest payable to a Third-Party
Collector with respect to disputed funds must be paid by the Issuer or from the
Rate Stabilization Property, except to the extent of Losses either resulting
from the willful misconduct, bad faith or gross negligence of such Indemnified
Person seeking indemnification hereunder or resulting from a breach of a
representation or warranty made by such Indemnified Person seeking
indemnification hereunder in any of the Basic Documents that gives rise to the
Servicer’s breach.
 
26

--------------------------------------------------------------------------------


 
(c)  For purposes of Section 8.01(b), in the event of the termination of the
rights and obligations of BGE (or any successor thereto pursuant to Section
6.02) as Servicer pursuant to Section 7.01, or a resignation by such Servicer
pursuant to this Agreement, such Servicer shall be deemed to be the Servicer
pending appointment of a successor Servicer pursuant to Section 7.02.
 
(d)  Indemnification under this Section 8.01 shall survive any repeal of,
modification of, or supplement to, or judicial invalidation of, the Rate
Stabilization Law or any Qualified Rate Order and shall survive the resignation
or removal of the Indenture Trustee or any Independent Manager or the
termination of this Agreement and shall include reasonable out-of-pocket fees
and expenses of investigation and litigation (including reasonable attorney’s
fees and expenses).
 
(e)  Except to the extent expressly provided in this Agreement or the other
Basic Documents (including the Servicer’s claims with respect to the Servicing
Fee, reimbursement for any Excess Remittance, reimbursement for costs incurred
pursuant to Section 5.02(d) and the payment of the purchase price of Rate
Stabilization Property), the Servicer hereby releases and discharges the Issuer,
the Independent Managers, and the Indenture Trustee and each of their respective
officers, directors and agents (collectively, the “Released Parties”) from any
and all actions, claims and demands whatsoever, whenever arising, which the
Servicer, in its capacity as Servicer or otherwise, shall or may have against
any such Person relating to the Rate Stabilization Property or the Servicer’s
activities with respect thereto other than any actions, claims and demands
arising out of the willful misconduct, bad faith or gross negligence of the
Released Parties.
 
(f)  Promptly after receipt by an Indemnified Person of notice (or, in the case
of the Indenture Trustee, receipt of notice by a Responsible Officer only) of
the commencement of any action, proceeding or investigation, such Indemnified
Person shall, if a claim in respect thereof is to be made against the Servicer
under this Section 8.01, notify the Servicer in writing of the commencement
thereof.  Failure by an Indemnified Person to so notify the Servicer shall
relieve the Servicer from the obligation to indemnify and hold harmless such
Indemnified Person under this Section 8.01 only to the extent that the Servicer
suffers actual prejudice as a result of such failure. With respect to any
action, proceeding or investigation brought by a third party for which
indemnification may be sought under this Section 8.01, the Servicer shall be
entitled to conduct and control, at its expense and with counsel of its choosing
that is reasonably satisfactory to such Indemnified Person, the defense of any
such action, proceeding or investigation (in which case the Servicer shall not
thereafter be responsible for the fees and expenses of any separate counsel
retained by the Indemnified Person except as set forth below); provided that the
Indemnified Person shall have the right to participate in such action,
proceeding or investigation through counsel chosen by it and at its own expense.
Notwithstanding the Servicer’s election to assume the defense of any action,
proceeding or investigation, the Indemnified Person shall have the right to
employ separate counsel (including local counsel), and the Servicer shall bear
the reasonable fees, costs and expenses of such separate counsel if (i) the
defendants in any such action include both the Indemnified Person and the
Servicer and the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or additional to
those available to the Servicer, (ii) the Servicer shall not have employed
counsel reasonably satisfactory to the Indemnified Person
 
27

--------------------------------------------------------------------------------


 
to represent the Indemnified Person within a reasonable time after notice of the
institution of such action, (iii) the Servicer shall authorize the Indemnified
Person to employ separate counsel at the expense of the Servicer or (iv) in the
case of the Indenture Trustee, such action exposes the Indenture Trustee to a
material risk of criminal liability or forfeiture or a Servicer Default has
occurred and is continuing.  Notwithstanding the foregoing, the Servicer shall
not be obligated to pay for the fees, costs and expenses of more than one
separate counsel for the Indemnified Persons other than one local counsel, if
appropriate.
 
ARTICLE IX
MISCELLANEOUS PROVISIONS
 
SECTION 9.01.  Amendment.
 
(a)  This Agreement may be amended in writing by the Servicer and the Issuer
with the prior written consent of the Indenture Trustee and the satisfaction of
the Rating Agency Condition.  Promptly after the execution of any such amendment
or consent, the Issuer shall furnish written notification of the substance of
such amendment or consent to each of the Rating Agencies.
 
Prior to the execution of any amendment to this Agreement, the Issuer and the
Indenture Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel of external counsel stating that such amendment is authorized
or permitted by this Agreement and upon the Opinion of Counsel from external
counsel referred to in Section 3.01(c)(i).  The Issuer and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which affects
their own rights, duties, indemnities or immunities under this Agreement or
otherwise.


(b)  Notwithstanding Section 9.01(a) or anything to the contrary in this
Agreement, the Servicer and the Issuer may amend Annex I to this Agreement in
writing with prior written notice given to the Indenture Trustee and the Rating
Agencies, but without the consent of the Indenture Trustee, any Rating Agency or
any Holder, solely to address changes to the Servicer’s method of calculating
QRSC Payments as a result of changes to the Servicer’s current computerized
customer information system, including changes which would replace the
remittances of Estimated QRSC Collections contemplated by the estimation
procedures set forth in Annex I with remittances of Actual QRSC Collections
determined to have been actually received; provided that any such amendment
shall not have a material adverse effect on the Holders of then Outstanding Rate
Stabilization Bonds.
 
(c)  If the PSC adopts a rule or regulation the effect of which is to modify or
supplement any provision of this Agreement related to the TPC Credit
Requirements and the TPC Deposit Requirements, this Agreement will be deemed so
modified or supplemented on the effective date of such rule or regulation in the
manner necessary to comply therewith without the necessity of any further action
by any party hereto; provided that (i) the Rating Agency Condition has been
satisfied, (ii) the Servicer shall have notified the Issuer and the Indenture
Trustee of such modification or supplement and delivered an Opinion of Counsel
as described in the second paragraph of Section 9.01(a) and (iii) neither the
Issuer nor the Indenture Trustee
 
28

--------------------------------------------------------------------------------


 
shall be bound by any such modification to the extent it affects their own
rights, duties, indemnities or immunities under this Agreement or otherwise.
 
SECTION 9.02.  Maintenance of Accounts and Records.

 
(a)  The Servicer shall maintain accounts and records as to the Rate
Stabilization Property accurately and in accordance with its standard accounting
procedures and in sufficient detail to permit reconciliation between Actual QRSC
Collections received by the Servicer and Estimated QRSC Collections from time to
time deposited in the Collection Accounts.
 
(b)  The Servicer shall permit the Indenture Trustee and its agents at any time
during normal business hours, upon reasonable notice to the Servicer and to the
extent it does not unreasonably interfere with the Servicer’s normal operations,
to inspect, audit and make copies of and abstracts from the Servicer’s records
regarding the Rate Stabilization Property and the Qualified Rate Stabilization
Charges.  Nothing in this Section 9.02(b) shall affect the obligation of the
Servicer to observe any applicable Requirements of Law prohibiting disclosure of
information regarding the Customers, and the failure of the Servicer to provide
access to such information as a result of such obligation shall not constitute a
breach of this Section 9.02(b).
 
SECTION 9.03.  Notices.  Unless otherwise specifically provided herein, all
demands, notices and communications upon or to the Servicer, the Issuer, the
Indenture Trustee or the Rating Agencies under this Agreement shall be
sufficiently given for all purposes hereunder if in writing and delivered
personally, sent by documented delivery service or, to the extent receipt is
confirmed telephonically, sent by telecopy or other form of electronic
transmission:
 
(a)  in the case of the Servicer, to Baltimore Gas and Electric Company, at 750
E. Pratt Street, 16th Floor, Baltimore, Maryland 21202, Attention: Treasurer,
Telephone: (410) 783-3620, Facsimile:  (410) 783-3619;
 
(b)  in the case of the Issuer, to RSB BondCo LLC at Suite 202, 103 Foulk Road,
Wilmington, Delaware 19803, Attention: Manager, Telephone: (302) 691-6409,
Facsimile: (302) 652-8667;
 
(c)  in the case of the Indenture Trustee, to the Corporate Trust Office;
 
(d)  in the case of the PSC, to William D. Schaefer Tower, 6 St. Paul Street,
12th Floor, Baltimore, Maryland 21202,  Attention: Executive Secretary,
Telephone: (410) 767-8000, Facsimile: (410) 333-6495;
 
(e)  in the case of Moody’s, to Moody’s Investors Service, Inc., ABS Monitoring
Department, 99 Church Street, New York, New York 10007, Telephone:
(212) 553-3686, Facsimile: (212) 553-0573;
 
(f)  in the case of Standard & Poor’s, to Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., 55 Water Street, 41st Floor, New
York, New
 
29

--------------------------------------------------------------------------------


 
York 10041, Attention: Asset Backed Surveillance Department, Telephone: (212)
438-2000, Facsimile: (212) 438-2665;
 
(g)  in the case of Fitch, to Fitch Ratings, One State Street Plaza, New York,
NY 10004, Attention: ABS Surveillance, Telephone: (212) 908-0500, Facsimile:
(212) 908-0355; or
 
(h)  as to each of the foregoing, at such other address as shall be designated
by written notice to the other parties.
 
SECTION 9.04.  Assignment.    Notwithstanding anything to the contrary contained
herein, except as provided in Section 6.02 and as provided in the provisions of
this Agreement concerning the resignation of the Servicer, this Agreement may
not be assigned by the Servicer.
 
SECTION 9.05.  Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Servicer and the Issuer and, to the
extent provided herein or in the Basic Documents, Customers, the Indenture
Trustee and the Holders, and the other Persons expressly referred to herein, and
such Persons shall have the right to enforce the relevant provisions of this
Agreement.  Nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Rate Stabilization Property or Rate Stabilization Bond Collateral
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.  Notwithstanding anything to the contrary contained
herein, for the avoidance of doubt, any right, remedy or claim to which any
Customer may be entitled pursuant to the Applicable Qualified Rate Order and to
this Agreement may be asserted or exercised only by the PSC (or by the Attorney
General of the State of Maryland in the name of the PSC) for the benefit of such
Customer.
 
SECTION 9.06.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision (if any) or the remaining
provisions hereof (unless such a construction shall be unreasonable), and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
SECTION 9.07.  Separate Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.
 
SECTION 9.08.  Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.
 
30

--------------------------------------------------------------------------------


 
SECTION 9.09.  GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
SECTION 9.10.  Assignment to Indenture Trustee.   (a) The Servicer hereby
acknowledges and consents to any mortgage, pledge, assignment and grant of a
security interest by the Issuer to the Indenture Trustee for the benefit of the
Secured Parties pursuant to the Indenture of any or all of the Issuer’s rights
hereunder and (b) in no event shall the Indenture Trustee have any liability for
the representations, warranties, covenants, agreements or other obligations of
the Issuer hereunder or in any of the certificates delivered pursuant hereto, as
to all of which any recourse shall be had solely to the assets of the Issuer
subject to the availability of funds therefor under Section 8.02 of the
Indenture.
 
SECTION 9.11.  Nonpetition Covenants.   Notwithstanding any prior termination of
this Agreement or the Indenture, the Servicer, solely in its capacity as a
creditor of the Issuer, shall not, prior to the date which is one year and one
day after the satisfaction and discharge of the Indenture, acquiesce, petition
or otherwise invoke or cause the Issuer to invoke or join with any Person in
invoking the process of any court or Governmental Authority for the purpose of
commencing or sustaining an involuntary case against the Issuer under any
federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuer or any substantial part of the property of the Issuer or ordering
the dissolution, winding up or liquidation of the affairs of the Issuer.
 
SECTION 9.12.  Limitation of Liability.   It is expressly understood and agreed
by the parties hereto that this Agreement is executed and delivered by the
Indenture Trustee, not individually or personally but solely as Indenture
Trustee in the exercise of the powers and authority conferred and vested in it,
and that the Indenture Trustee, in acting hereunder, is entitled to all rights,
benefits, protections, immunities and indemnities accorded to it under the
Indenture.
 
[SIGNATURE PAGE FOLLOWS]
 
31

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
 

 
RSB BONDCO LLC, as Issuer
         
By:
/s/ Charles A. Berardesco     
Name:  Charles A. Berardesco
Title:    Secretary
         
BALTIMORE GAS AND ELECTRIC COMPANY, as Servicer
         
By:
/s/ Charles A. Berardesco    
Name: Charles A. Berardesco
Title:   Corporate Secretary


 
Issuer and BGE Signature Page to Servicing Agreement

--------------------------------------------------------------------------------


 

       
ACKNOWLEDGED AND ACCEPTED:
 
 
DEUTSCHE BANK TRUST
COMPANY AMERICAS, not in its
 individual capacity, but solely in its
 capacity as Indenture Trustee
 
 
 
By:
/s/ Eileen Hughes    
Name:  Eileen Hughes
Title:    Vice President
             
By:
/s/ William Schwerdtman    
Name:  William Schwerdtman
Title:    Associate
 

 
Trustee Signature Page to Servicing Agreement

--------------------------------------------------------------------------------


 
EXHIBIT A
 
MONTHLY SERVICER’S CERTIFICATE
 


See Attached.
 
 
EXHIBIT A
1

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TO RATE STABILIZATION PROPERTY
 
SERVICING AGREEMENT
 
FORM OF MONTHLY SERVICER’S CERTIFICATE
(TO BE DELIVERED EACH MONTH PURSUANT TO SECTION 3.01(b)(i)
OF THE SERIES A RATE STABILIZATION PROPERTY SERVICING AGREEMENT)
 
RSB BONDCO LLC,
Series A Rate Stabilization Bonds
 
Baltimore Gas and Electric Company, as Servicer
 
Pursuant to the Series A Rate Stabilization Property Servicing Agreement dated
as of June 29, 2007 (the “Series A Rate Stabilization Property Servicing
Agreement”) between Baltimore Gas and Electric Company, as Servicer, and RSB
BondCo LLC, as Issuer, the Servicer does hereby certify as follows:
 

         
SERIES A COLLECTION PERIOD: ________
   
Customer Class
 
 
a. Series A
Qualified Rate
 Stabilization
 Charge in Effect
b. Series A
 Billed
 QRSCs
c. Series A
Estimated
 QRSC
 Collections
 
 
 
d. Series A
 QRSC
 Collections
Remitted
to Trustee
         
Residential Service
__ cents/kWh
     



Capitalized terms used herein have their respective meanings set forth in the
Series A Rate Stabilization Property Servicing Agreement.
 
In WITNESS HEREOF, the undersigned has duly executed and delivered this Monthly
Servicer’s Certificate this [    ]th day of _____, ______.
 

 
BALTIMORE GAS AND ELECTRIC COMPANY,
 
as Servicer
             
By
   
Title:
 

 
2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
CERTIFICATE OF COMPLIANCE
 
The undersigned hereby certifies that he/she is the duly elected and acting
[__________] of [NAME OF SERVICER], as servicer (the “Servicer”) under the Rate
Stabilization Property Servicing Agreement dated as of ______ __, 2007 (the
“Servicing Agreement”) between the Servicer and RSB BondCo LLC (the “Issuer”)
and further that:
 
1.           A review of the activities of the Servicer and of its performance
under the Servicing Agreement during the twelve months ended [________], [      
] has been made under the supervision of the undersigned pursuant to Section
3.03 of the Servicing Agreement; and
 
2.           To the best of the undersigned’s knowledge, based on such review,
the Servicer has fulfilled all of its obligations in all material respects under
the Servicing Agreement throughout the twelve months ended [________],[ _____],
except as set forth on Annex A hereto.
 
Executed as of this ______________ day of _________________, ____.
 
 

 
 
[NAME OF SERVICER]
 
             
By
     
Name:
   
Title:

 


EXHIBIT B
1

--------------------------------------------------------------------------------


 
ANNEX A
TO CERTIFICATE OF COMPLIANCE
 
LIST OF SERVICER DEFAULTS
 
The following Servicer Defaults, or events which with the giving of notice, the
lapse of time, or both, would become Servicer Defaults known to the undersigned
occurred during the year ended [__________]:
 
Nature of Default
Status
                       

 
EXHIBIT B
2

--------------------------------------------------------------------------------


 
EXHIBIT C
 
SERVICER’S CERTIFICATE
 


The undersigned hereby certifies that he/she is the duly elected and acting
[__________] of [BALTIMORE GAS AND ELECTRIC COMPANY], as servicer (the
“Servicer”) under the Rate Stabilization Property Servicing Agreement dated as
of ______ __, 2007 (the “Servicing Agreement”) between the Servicer and RSB
BondCo LLC (the “Issuer”) and further that:
 
1.           The undersigned is responsible for assessing the Servicer’s
compliance with the servicing criteria set forth in Item 1122(d) of Regulation
AB (the “Servicing Criteria”).
 
2.           With respect to each of the Servicing Criteria, the undersigned has
made the following assessment of the Servicing Criteria in accordance with Item
1122(d) of Regulation AB, with such discussion regarding the performance of such
Servicing Criteria during the fiscal year covered by the Sponsor’s annual report
on Form 10-K Report (such fiscal year, the “Assessment Period”):
 



 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
   
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
Applicable; assessment below.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
Not applicable; no servicing activities were outsourced.
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for pool assets are maintained.
Not applicable; documents do not provide for a back-up servicer.
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
Not applicable; Qualified Rate Order imposes credit standards on Third-Party
Collectors who handle customer collections and govern performance requirements
of utilities.

 
 
EXHIBIT C
1

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
   
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
Applicable; assessment below.
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
Applicable; assessment below.
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
Applicable, but no current assessment required; no advances by the Servicer are
permitted under the transaction agreements.
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
Applicable, but no current assessment is required since transaction accounts are
maintained by and in the name of the Indenture Trustee.
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
Applicable, but no current assessment required;  all “custodial accounts” are
maintained by the Indenture Trustee.
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
Not applicable; all transfers made by wire transfer.
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain
Applicable; assessment below.

 
EXHIBIT C
2

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
   
explanations for reconciling items. These reconciling items are resolved within
90 calendar days of their original identification, or such other number of days
specified in the transaction agreements.
   
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
Applicable; assessment below.
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
Applicable; assessment below.
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
Applicable
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
Applicable; assessment below.
 
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related documents.
Applicable; assessment below.
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements.
Applicable; assessment below.
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
Not applicable; no removals or substitutions of Rate Stabilization Property are
contemplated or allowed under the transaction documents.

 
EXHIBIT C
3

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
 
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
transaction agreements.
Applicable; assessment below.
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
Not applicable; because underlying obligation (Qualified Rate Stabilization
Charge) is not an interest bearing instrument
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
Applicable; assessment below
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
Applicable; assessment below.
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period any pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
 
Applicable, but does not require assessment since no explicit
documentation  requirement with respect to delinquent accounts are imposed under
the transactional documents due to availability of “true-up” mechanism.
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
 
Not applicable; Qualified Rate Stabilization Charges are not interest bearing
instruments.

 
EXHIBIT C
4

--------------------------------------------------------------------------------


 

 
Servicing Criteria
Applicable
Servicing Criteria
Reference
Criteria
 
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
transaction agreements.
Applicable; assessment below.
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
Not applicable; because underlying obligation (Qualified Rate Stabilization
Charge) is not an interest bearing instrument
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
Applicable; assessment below
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
Applicable; assessment below.
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period any pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
 
Applicable, but does not require assessment since no explicit
documentation  requirement with respect to delinquent accounts are imposed under
the transactional documents due to availability of “true-up” mechanism.
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
 
Not applicable; Qualified Rate Stabilization Charges are not interest bearing
instruments.

 
3.           To the best of the undersigned’s knowledge, based on such review,
the Servicer is in compliance in all material respects with the applicable
servicing criteria set forth
 
EXHIBIT C
5

--------------------------------------------------------------------------------


 
above as of and for the period ending the end of the fiscal year covered by the
Sponsor’s annual report on Form 10-K.  [If not true, include description of any
material instance of noncompliance.]
 
Executed as of this ______________ day of _________________, ____.
 
 

 
BALTIMORE GAS AND ELECTRIC COMPANY
             
By
     
Name:
   
Title:

 
 
EXHIBIT C
6

--------------------------------------------------------------------------------


 
SCHEDULE 4.01(a)
 
EXPECTED AMORTIZATION SCHEDULE
OUTSTANDING PRINCIPAL BALANCE PER TRANCHE
 
Payment Date
 
Tranche A-1
 
Tranche A-2
 
Tranche A-3
 
Settlement Date
$284,000,000
$220,000,000
$119,200,000
4/1/2008
$250,741,286
$220,000,000
$119,200,000
10/1/2008
$225,198,598
$220,000,000
$119,200,000
4/1/2009
$198,590,708
$220,000,000
$119,200,000
10/1/2009
$171,674,318
$220,000,000
$119,200,000
4/1/2010
$143,549,922
$220,000,000
$119,200,000
10/1/2010
$115,131,815
$220,000,000
$119,200,000
4/1/2011
$85,457,334
$220,000,000
$119,200,000
10/1/2011
$55,423,848
$220,000,000
$119,200,000
4/1/2012
$24,142,900
$220,000,000
$119,200,000
10/1/2012
$0
$212,419,156
$119,200,000
4/1/2013
$0
$179,418,862
$119,200,000
10/1/2013
$0
$145,855,662
$119,200,000
4/1/2014
$0
$110,970,180
$119,200,000
10/1/2014
$0
$75,433,398
$119,200,000
4/1/2015
$0
$38,549,788
$119,200,000
10/1/2015
$0
$925,060
$119,200,000
4/1/2016
$0
$0
$81,127,235
10/1/2016
$0
$0
$41,269,298
4/1/2017
$0
$0
$0

 
 
SCHEDULE 4.01(A)
1

--------------------------------------------------------------------------------


 
ANNEX I
 
The Servicer agrees to comply with the following servicing procedures:
 
SECTION 1.  DEFINITIONS.
 
(a)  Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Rate Stabilization Property Servicing
Agreement (the “Agreement”).
 
(b)  Whenever used in this Annex I, the following words and phrases shall have
the following meanings:
 
“Applicable MDMA” means with respect to each Customer, the meter data management
agent providing meter reading services for that Customer’s account.
 
“Billed QRSCs” means the amounts of Qualified Rate Stabilization Charges billed
by the Servicer, whether billed directly to Customers by the Servicer or
indirectly through Third-Party Collectors.
 
 “Servicer Policies and Practices” means, with respect to the Servicer’s duties
under this Annex I, the policies and practices of the Servicer applicable to
such duties that the Servicer follows with respect to comparable assets that it
services for itself and, if applicable, others.
 
SECTION 2.  DATA ACQUISITION.
 
(a)  Installation and Maintenance of Meters.  Except to the extent that a
Third-Party Collector is responsible for such services, the Servicer shall cause
to be installed, replaced and maintained meters in such places and in such
condition as will enable the Servicer to obtain usage measurements for each
Customer at least once every Billing Period.  To the extent a Third-Party
Collector is responsible for such services, but not performing such services,
the Servicer shall take all reasonably necessary actions to obtain usage
measurements for each Customer at least once every Billing Period.
 
(b)  Meter Reading.  At least once each Billing Period, the Servicer shall
obtain usage measurements from the Applicable MDMA for each Customer; provided,
however, that the Servicer may estimate any Customer’s usage determined in
accordance with applicable PSC Regulations.
 
(c)  Cost of Metering.  The Issuer shall not be obligated to pay any costs
associated with the routine metering duties set forth in this Section 2,
including the costs of installing, replacing and maintaining meters, nor shall
the Issuer be entitled to any credit against the Servicing Fee for any cost
savings realized by the Servicer or any Third-Party Collector as a result of new
metering and/or billing technologies.
 
ANNEX I
1

--------------------------------------------------------------------------------


 
(d)  PJM.  The Servicer shall take all reasonable actions available under PSC
Regulations or other rules or regulations to obtain timely information from PJM,
if any, which is necessary for the Servicer to fulfill its obligations under the
Servicing Agreement.
 
SECTION 3.  USAGE AND BILL CALCULATION.
 
The Servicer (a) shall obtain a calculation of each Customer’s usage (which may
be based on data obtained from such Customer’s meter read or on usage estimates
determined in accordance with applicable PSC Regulations) at least once each
Billing Period; and (b) shall either (i) determine therefrom each Customer’s
individual Qualified Rate Stabilization Charges to be included on Bills issued
by it to such Customer or to the Applicable Third-Party Collector responsible
for billing such Customer, or (ii) where the Applicable Third-Party Collector is
responsible for billing the Customers, allow the Applicable Third-Party
Collector, rather than the Servicer, to determine such Customers’ individual
Qualified Rate Stabilization Charges to be included on such Customers’ Bills
based on billing factors provided by the Servicer, and, in such case, the
Servicer shall deliver to the Applicable Third-Party Collector such billing
factors as are necessary for the Applicable Third-Party Collector to calculate
such Customers’ respective Qualified Rate Stabilization Charges as such charges
may change from time to time pursuant to the True-Up Adjustments.
 
SECTION 4.  BILLING.
 
The Servicer shall implement the Qualified Rate Stabilization Charges as of the
Closing Date and shall thereafter bill each Customer or, with respect to
Customers billed by a Third-Party Collector, the Applicable Third-Party
Collector, for the respective Customer’s outstanding current and past due
Qualified Rate Stabilization Charges accruing through the date on which such
Qualified Rate Stabilization Charges may no longer be billed under the Tariff,
all in accordance with the following:
 
(a)  Frequency of Bills; Billing Practices.  In accordance with the Servicer’s
then-existing Servicer Policies and Practices for its own charges, as such
Servicer Policies and Practices may be modified from time to time, the Servicer
shall generate and issue a Bill to each Customer, or, where the Applicable
Third-Party Collector is responsible for billing the Customers, to the
Applicable Third-Party Collector, for such Customers’ Qualified Rate
Stabilization Charges once every applicable Billing Period, at the same time,
with the same frequency and on the same Bill as that containing the Servicer’s
own charges to such Customers or Third-Party Collectors, as the case may be.  In
the event that the Servicer makes any material modification to these practices,
it shall notify the Issuer, the Indenture Trustee, and the Rating Agencies prior
to the effectiveness of any such modification; provided, however, that the
Servicer may not make any modification that will materially adversely affect the
Holders.
 
(b)  Format.
 
(i)  Each Bill issued by the Servicer shall contain the charge corresponding to
the respective Qualified Rate Stabilization Charges owed by such Customer for
the applicable Billing Period.  The Qualified Rate Stabilization Charges shall
be separately identified as owned by the Issuer.  Unless prohibited by
applicable Requirements of Law, the Servicer shall use
 
ANNEX I
2

--------------------------------------------------------------------------------


 
reasonable efforts to cause each Applicable Third-Party Collector to provide
Customers with the annual notice required by Section 4.01(c)(iii)(B) of the
Servicing Agreement.
 
(ii)  Where a Third-Party Collector is responsible for billing the Customers,
the Servicer shall deliver to the Applicable Third-Party Collector itemized
charges for such Customer setting forth such Customers’ Qualified Rate
Stabilization Charges.
 
(iii)  The Servicer shall conform to such requirements in respect of the format,
structure and text of Bills delivered to Customers and Third-Party Collectors in
accordance with any applicable Requirements of Law.  To the extent that Bill
format, structure and text are not prescribed by applicable Requirements of Law,
the Servicer shall, subject to clauses (i) and (ii) above, determine the format,
structure and text of all Bills in accordance with its reasonable business
judgment, its Servicer Policies and Practices with respect to its own charges
and prevailing industry standards.
 
(c)  Delivery.  The Servicer shall deliver all Bills issued by it (i) by United
States mail in such class or classes as are consistent with the Servicer
Policies and Practices followed by the Servicer with respect to its own charges
to its customers or (ii) by any other means, whether electronic or otherwise,
that the Servicer may from time to time use to present its own charges to its
customers.  Where a Third-Party Collector is responsible for billing the
Customers, the Servicer shall deliver all Bills to the Applicable Third-Party
Collector by such means as are prescribed by applicable PSC Regulations, or if
not prescribed by applicable PSC Regulations, by such means as are mutually
agreed upon by the Servicer and the Applicable Third-Party Collector and are
consistent with PSC Regulations.  The Servicer or each Third-Party Collector, as
applicable, shall pay from its own funds all costs of issuance and delivery of
all Bills, including but not limited to printing and postage costs as the same
may increase or decrease from time to time.
 
SECTION 5.  CUSTOMER SERVICE FUNCTIONS.
 
The Servicer shall handle all Customer inquiries and other Customer service
matters according to the same procedures it uses to service Customers with
respect to its own charges.
 
SECTION 6.  COLLECTIONS; PAYMENT PROCESSING; REMITTANCE.
 
(a)  Collection Efforts, Policies, Procedures.
 
(i)  The Servicer shall use reasonable efforts to collect all Billed QRSCs from
Customers and Third-Party Collectors as and when the same become due and shall
follow such collection procedures as it follows with respect to comparable
assets that it services for itself or others, including with respect to the
following:
 
(A)  
The Servicer shall prepare and deliver overdue notices to Customers and
Third-Party Collectors in accordance with applicable PSC Regulations and
Servicer Policies and Practices.

 
ANNEX I
3

--------------------------------------------------------------------------------


 
(B)  
The Servicer shall apply late payment charges to outstanding Customer and
Third-Party Collector balances in accordance with applicable PSC Regulations and
as required by the Qualified Rate Order.

 
(C)  
In circumstances where the Servicer bills Customers directly, the Servicer shall
deliver oral and written final notices of delinquency and possible disconnection
in accordance with applicable PSC Regulations and Servicer Policies and
Practices.

 
(D)  
The Servicer shall adhere to and carry out disconnection policies and
termination of Third-Party Collector billing in accordance with applicable
Requirements of Law and the Servicer Policies and Practices.

 
(E)  
The Servicer may employ the assistance of collection agents to collect any
past-due Qualified Rate Stabilization Charges in accordance with applicable
Requirements of Law and Servicer Policies and Practices.

 
(F)  
The Servicer shall apply Customer and Third-Party Collector deposits to the
payment of delinquent accounts in accordance with applicable PSC Regulations and
Servicer Policies and Practices and according to the priorities set forth in
Section 6(b)(ii), (iii), (iv) and (v) of this Annex I.

 
(ii)  The Servicer shall not waive any late payment charge or any other fee or
charge relating to delinquent payments, if any, or waive, vary or modify any
terms of payment of any amounts payable by a Customer, in each case unless such
waiver or action: (A) would be in accordance with the Servicer’s customary
practices or those of any successor Servicer with respect to comparable assets
that it services for itself and for others; (B) would not materially adversely
affect the rights of the Holders; and (C) would comply with applicable
Requirements of Law; provided, however, that notwithstanding anything in the
Agreement or this Annex I to the contrary, the Servicer is authorized to write
off any Billed QRSCs, in accordance with its Servicer Policies and Practices.
 
(iii)  The Servicer shall accept payment from Customers in respect of Billed
QRSCs in such forms and methods and at such times and places as it accepts for
payment of its own charges.  The Servicer shall accept payment from Third-Party
Collectors in respect of Billed QRSCs in such forms and methods and at such
times and places as the Servicer and each Third-Party Collector shall mutually
agree in accordance with any applicable Requirements of Law.
 
(b)  Payment Processing; Allocation; Priority of Payments.
 
(i)  The Servicer shall post all payments received to Customer accounts as
promptly as practicable, and, in any event, substantially all payments shall be
posted no later than three (3) Business Days after receipt.
 
(ii)  Subject to clause (iii) below, the Servicer shall apply payments received
to each Customer’s or each Applicable Third-Party Collector’s account in
proportion to the charges contained on the outstanding Bill to such Customer or
Applicable Third-Party Collector.
 
 
ANNEX I
4

--------------------------------------------------------------------------------


 
(iii)  Any amounts collected by the Servicer that represent partial payments of
the total Bill shall be allocated to gas and electric charges in accordance with
applicable PSC Regulations.
 
(iv)  With respect to partial payments of the Electric Bill, such partial
payments shall be allocated ratably, based on the amount owed for Billed QRSCs
and other fees and charges, other than late charges, owed to the Servicer, and
then to late charges.  If more than one Series of Rate Stabilization Bonds is
outstanding, the Servicer shall allocate amounts owed to the Issuer ratably
based on the total amount of Qualified Rate Stabilization Charges on such bill
which were billed in respect of each such Series.
 
(v)  The Servicer shall hold all over-payments for the benefit of the Issuer and
BGE and shall apply such funds to future Bill charges in accordance with clauses
(ii) and (iii) as such charges become due.
 
(vi)  For Customers on a Budget Billing Plan, the Servicer shall treat payments
received from such Customers as if such Customers had been billed for their
respective Qualified Rate Stabilization Charges in the absence of the Budget
Billing Plan; partial payment of a Budget Billing Plan payment shall be
allocated according to clause (iv) and overpayment of a Budget Billing Plan
payment shall be allocated according to clause (v).
 
(c)  Accounts; Records.
 
The Servicer shall maintain accounts and records as to the Rate Stabilization
Property accurately and in accordance with its standard accounting procedures
and in sufficient detail (i) to permit reconciliation between payments or
recoveries with respect to the Rate Stabilization Property and the amounts from
time to time remitted to the Collection Accounts in respect of the Rate
Stabilization Property and (ii) to permit the QRSC Payments held by the Servicer
to be accounted for separately from the funds with which they may be commingled,
so that the dollar amounts of QRSC Payments commingled with the Servicer’s funds
may be properly identified and traced.
 
(d)  Investment of QRSC Payments Received.
 
Prior to each Daily Remittance, the Servicer may invest QRSC Payments received
at its own risk and (except as required by applicable PSC Regulations) for its
own benefit.  So long as the Servicer complies with its obligations under
Section 6(c), neither such investments nor such funds shall be required to be
segregated from the other investments and funds of the Servicer.
 
(e)  Calculation Updates.
 
(i)  Annually, on or before May 29th of each year, beginning on May 29, 2008,
the Servicer shall update the Collections Curve and the Charge-Off percentage in
order to be able to calculate the Periodic Billing Requirement and to calculate
any change in the Daily Remittances.
 
 
ANNEX I
5

--------------------------------------------------------------------------------


 
(ii)  The Servicer and the Issuer acknowledge that, as contemplated in Section
9.01(b) of the Agreement, the Servicer may make certain changes to its current
computerized customer information system, which changes, when functional, would
affect the Servicer’s method of calculating the Estimated QRSC Collections or
Actual QRSC Collections during each Collection Period.  Should these changes to
the computerized customer information system become functional during the term
of the Agreement, the Servicer and the Issuer agree that they shall review the
procedures used to calculate the Estimated QRSC Collections and Actual QRSC
Collections in light of the capabilities of such new system and shall amend this
Annex I in writing to make such modifications and/or substitutions to such
procedures as may be appropriate in the interests of efficiency, accuracy, cost
and/or system capabilities; provided, however, that the Servicer may not make
any modification or substitution that will materially adversely affect the
Holders.  As soon as practicable, and in no event later than sixty (60) Business
Days after the date on which all Customer accounts are being billed under such
new system, the Servicer shall notify the Issuer, the Indenture Trustee and the
Rating Agencies of the same.
 
(iii)  All calculations of collections, each update of the Collections Curve or
Charge-Off percentage and any changes in procedures used to calculate the
Estimated QRSC Collections or Actual QRSC Collections pursuant to this Section
6(e) shall be made in good faith, and in the case of any update pursuant to
clause (i) above or any change in procedures pursuant to clause (ii) above, in a
manner reasonably intended to provide estimates and calculations that are at
least as accurate as those that would be provided on the Closing Date utilizing
the initial procedures.
 
(f)  Remittances.
 
(i)  The Issuer shall cause to be established the Collection Accounts in the
name of the Indenture Trustee in accordance with the Indenture.
 
(ii)  The Servicer shall make remittances to the Collection Accounts in
accordance with Section 6.10 of the Agreement.
 
(iii)  In the event of any change of account or change of institution affecting
any Collection Account, the Issuer shall provide written notice thereof to the
Servicer not later than five (5) Business Days from the effective date of such
change.
 
 
ANNEX I
6

--------------------------------------------------------------------------------

